--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 












AGREEMENT AND PLAN OF MERGER


BY AND AMONG


COESFX HOLDINGS, INC.,


COESFX ACQUISITION CORP.


AND


SFG FINANCIAL CORPORATION














 


















March 1, 2007


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I THE MERGER; CONVERSION OF SHARES
       
1.1
The Merger
4
1.2
Effective Time
5
1.3
Conversion of Interests
5
1.4
Exchange of COESfx Common Stock
6
1.5
Articles of Incorporation of the Surviving Corporation
7
1.6
Bylaws of the Surviving Corporation
7
1.7
Directors and Officers of the Surviving Corporation and SFG
7
1.8
Dissenting Interests
7
1.9
Amendments to SFG's Articles of Incorporation
7
     
ARTICLE II CLOSING
       
2.1
Closing Date and Place
8
     
ARTICLE III PRE-CLOSING OBLIGATIONS
       
3.1
Obligations of the Parties
8
3.2
Conduct of Business Prior to Closing
8
3.3
Access; Cooperation
10
3.4
Notice Regarding Dissenters' Rights Actions
10
3.5
No Negotiation
10
3.6
Best Efforts to Obtain Shareholder Approval
11
3.7
Disclosure of Certain Matters
11
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF COESFX
       
4.1
Due Organization; No Subsidiaries
11
4.2
Books and Records
12
4.3
Capitalization
12
4.4
Financial Statements
12
4.5
Absence of Changes
12
4.6
Title to Assets
14
4.7
Receivables
14
4.8
Equipment
14
4.9
Real Property
14
4.10
Proprietary Assets
14
4.11
Contracts
15
4.12
Liabilities
15

 
 
1

--------------------------------------------------------------------------------


 
4.13
Compliance with Legal Requirements
16
4.14
Government Authorizations
16
4.15
Tax Matters
17
4.16
Employee and Labor Matters
17
4.17
Benefit Plans; ERISA
18
4.18
Environmental Matters
18
4.19
Insurance
19
4.20
Related Party Transaction
19
4.21
Certain Payments, Etc.
20
4.22
Proceedings; Orders
20
4.23
Authority; Binding Nature of Agreements
20
4.24
Non-Contravention; Consents
20
4.25
Brokers
21
4.26
Full Disclosure
21
4.27
Restricted Securities
21
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SFG
       
5.1
Due Organization; Subsidiaries, Etc.
22
5.2
Books and Records
22
5.3
Capitalization
22
5.4
SEC Filings
23
5.5
Financial Statements
23
5.6
Absence of Changes
24
5.7
Title to Assets
25
5.8
Receivables
26
5.9
Inventory
26
5.10
Equipment
26
5.11
Real Property
26
5.12
Proprietary Assets
26
5.13
Contracts
26
5.14
Liabilities, Bankruptcy
26
5.15
Compliance with Legal Requirements
27
5.16
Government Authorizations
27
5.17
Tax Matters
27
5.18
Employees
28
5.19
Employee Benefit Plans
28
5.20
Environmental Matters
28
5.21
Insurance
29
5.22
Related Party Transactions
29
5.23
Subsidiaries and Investments
30
5.24
Certain Payments, Etc.
30
5.25
Proceedings; Orders
31
5.26
Authority; Binding Nature of Agreements
31
5.27
Non-Contravention; Consents
31
5.28
Brokers
32

 
 
2

--------------------------------------------------------------------------------


 
5.29
Internal Accounting Controls
32
5.30
Listing and Maintenance Requirements
33
5.31
Application of Takeover Protections
33
5.32
No SEC or NASD Inquiries
33
5.33
Full Disclosure
33
     
ARTICLE VI CLOSING CONDITIONS
       
6.1
Conditions to the Obligations of COESfx
33
6.2
Conditions to the Obligations of SFG
36
     
ARTICLE VII NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES
40
 
   
ARTICLE VIII TERMINATION
       
8.1
Events of Termination
40
     
ARTICLE IX MISCELLANEOUS
       
9.1
Severability
41
9.2
Entire Agreement
41
9.3
Corporate Affairs
41
9.4
Notices
42
9.5
Amendments; Waivers
42
9.6
Successors and Assigns
43
9.7
Governing Law; Submission to Jurisdiction
43
9.8
Waiver of Jury Trial
43
9.9
Subsequent Documentation
43
9.10
Counterparts
43
9.11
Interpretation
43



Exhibit A - Certain Definitions
Exhibit B - Articles of Amendment to SFG Articles of Incorporation
Exhibit C - COESfx Shareholder Transmittal Document
Schedule 1.3(b) - SFG
Schedule 1.1 - SFG Securities
Disclosure Schedule COESfx
Disclosure Schedule SFG


 
3

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is dated March 1, 2007, by
and among SFG Financial Corporation, a Delaware corporation ("SFG"), COESfx
Acquisition Corp., a New York , corporation and wholly-owned subsidiary of SFG
("Merger Subsidiary"), and COESfx Holdings, Inc., a New York corporation
("COESfx").
 
RECITALS


The Boards of Directors for COESfx, SFG and Merger Subsidiary, have approved the
merger of the Merger Subsidiary with and into COESfx (the "Merger") upon the
terms and subject to the conditions set forth herein.


As a result of the Merger, COESfx will be a wholly-owned subsidiary of SFG, and
the shareholders of COESfx will, in the aggregate, own approximately 97% of the
outstanding shares of SFG common stock immediately following the Effective Time
of the Merger (subject to adjustment in accordance with the terms of this
Agreement).


For federal income tax purposes, it is intended that the Merger will qualify as
a reorganization within the meaning of Sections 368(a)(1)(A) and (a)(2)(D) of
the Internal Revenue Code of 1986, as amended (the "Code").


The parties desire to make certain representations, warranties, and agreements
in connection with the Merger and also to prescribe various conditions to the
Merger.


Certain terms used in this Agreement are defined and attached in Exhibit "A."




NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:


ARTICLE I


THE MERGER; CONVERSION OF SHARES


1.1 The Merger. Subject to the terms and conditions of this Agreement, at the
Effective Time (as defined in Section 1.2), the Merger Subsidiary will be merged
with and into COESfx in accordance with the provisions of the Business
Corporation Law of the State of New York (the "BCL"), whereupon the separate
corporate existence of the Merger Subsidiary will cease, and COESfx will
continue as the surviving corporation (the "Surviving Corporation"). From and
after the Effective Time, the Surviving Corporation will possess all the rights,
privileges, powers, and franchises and be subject to all the restrictions,
disabilities, and duties of COESfx and Merger Subsidiary, all as more fully
described in the BCL.

4

--------------------------------------------------------------------------------



1.2 Effective Time. As soon as practicable after each of the conditions set
forth in Sections 6.1 and 6.2 have been satisfied or waived, COESfx and Merger
Subsidiary will file, or cause to be filed, with the Department of State of the
State of New York, Articles of Merger for the Merger, in the form required by,
and executed in accordance with, the applicable provisions of the BCL. The
Merger will become effective at the time of the filing or, if agreed to by SFG
and COESfx, such later time or date set forth in the Articles of Merger (the
"Effective Time").


1.3 Conversion of Interests. Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Merger, and without any
action of the part of COESfx and/or the Merger Subsidiary:


(a) All of the (i) shares of COESfx Common Stock ("COESfx Common Stock") and
(ii) all stock options, warrants, convertible debt, other convertible
securities, or other rights to acquire COESfx Common Stock at an exercise or
conversion, as applicable, price of less than $0.20 per share of COESfx Common
Stock (collectively the “Non-Exempt COESfx Convertible Securities”) issued and
outstanding immediately prior to the Effective Time (except for COESfx Common
Stock owned by dissenting shareholders of COESfx) will be converted into the
right to receive an aggregate of 356,562,688 shares common stock of SFG, par
value $0.001 per share ("SFG Shares"). The SFG Shares into which shares of
COESfx Common Stock, whether owned presently or receivable after the Closing
upon exercise or conversion, as appropriate, of the Non-Exempt COESfx
Convertible Securities, are converted as a result of the Merger are referred to
herein as the "Merger Consideration". As a result of the Merger, each share of
COESfx Common Stock will be converted into the right to receive 8.0808554 SFG
Shares. SFG has the authorization to issue only 100,000,000 shares of common
stock of which 5,513,856 presently shown as owed and outstanding. Accordingly
SFG will be required to amend its Certificate of Corporation as soon as
practicable after the Closing, to allow the issuance of all of the Merger
Consideration. Accordingly at the Effective Time, COESfx Shareholders shall be
issued 94,486,144 SFG shares and the irrevocable right to receive an additional
262,076,544 SFG Shares (“Irrevocable Rights”) immediately upon the filing of the
Amended COI


(b) All Non-Exempt COESfx Convertible Securities and stock options, warrants,
convertible debt, other convertible securities or other rights to acquire COESfx
Common Stock at an exercise or conversion, as applicable, price of no less than
$0.20 per share (collectively, the “COES Convertible Securities”) outstanding at
the Effective Time, whether or not vested (all of which are listed on Schedule
1.3(b) hereto), shall remain outstanding following the Effective Time but shall
be assumed by SFG. Non-Exempt COESfx Convertible Securities and COESfx
Convertible Securities shall continue to have, and be subject to, the same terms
and conditions as set forth in the documents underlying such Non-Exempt COESfx
Convertible Securities and COESfx Convertible Securities. Non-Exempt COESfx
Convertible Securities will be convertible into SFG Shares at the rate of
8.0808554 SFG Shares for each share of COESfx Common Stock to which they would
otherwise be entitled, which shares shall be issued from a reserve set aside for
such purpose from the Merger Consideration, as described in Schedule 1.3(b).
COESfx Convertible Securities will be exercisable or convertible, as
appropriate, as set forth in the underlying documents and shall be an obligation
of SFG without regard to the reserve set aside from the Merger Consideration.



5

--------------------------------------------------------------------------------



(c) At the Effective time, irrevocable rights to receive 5,513,856 SFG Shares
shall be issued to Concord Management Associates LLC or its designee(s)
(“Concord”) as consideration for its contributions in conjunction with the
Merger. These shares will be issued to Concord upon the filing of the Amended
COI and will be subject to the Reverse Split.


(d) At the Effective Time, one hundred (100) shares of COESfx Common Stock shall
be issued to SFG to result in SFG owing 100% of the issued and outstanding
shares of COESfx.


(e) Each share of Merger Subsidiary common stock, par value $0.001 per share,
issued and outstanding immediately prior to the Effective Time, will be canceled
as of the Effective Time.


1.4 Exchange of COESfx Stock.


(a) At the Closing, COESfx will arrange for each holder of record ("COESfx
Shareholder") of COESfx Common Stock outstanding immediately prior to the
Effective Time to deliver to SFG appropriate evidence of such COESfx
Shareholder's shares ("COESfx Certificates"), together with an appropriate
assignment signed by the COESfx Shareholder, in exchange for the number of whole
SFG Shares into which such COESfx Shares have been converted and the Irrevocable
Rights as provided in Section 1.3(a), and the surrendered COESfx Certificate(s)
will be canceled.


(b) All SFG Shares issued upon the surrender and exchange of shares of COESfx
Common Stock in accordance with the terms of this Agreement will be deemed to
have been issued in full satisfaction of all rights pertaining to such COESfx
Common Stock.


(c) As of the Effective Time, the holders of shares of COESfx Common Stock will
cease to have any rights as shareholders of COESfx, except for those rights, if
any, that they may have pursuant to the BCL. Except as provided in Section 1.8
of this Agreement, until such COESfx Certificates are surrendered for exchange,
each COESfxCertificate will, after the Effective Time, represent for all
purposes only the right to receive certificates representing the number of whole
SFG Shares and Irrevocable Rights into which COESfx Common Stock shall have been
converted pursuant to the Merger as provided in Section 1.3(a).


(d) No fractional SFG Shares will be issued in the Merger. Any fractional share
otherwise required as Merger Consideration will be rounded up to the nearest
whole share.



6

--------------------------------------------------------------------------------



(e) Immediately prior to the Effective Time, SFG will have no more than
5,513,856 shares of SFG common stock outstanding. Immediately prior to the
Closing, SFG will have no stocks, options, warrants, convertible debt, other
convertible securities or other rights to acquire any equity of SFG shares
outstanding other than rights granted to COESfx shareholders and Concord
pursuant to this Agreement, rights to receive the Preferred Stock described in
Section 6.2(m), the irrevocable rights to Concord in Section 1.3(c), rights to
Concord as described Section 6.2(m) upon completion of the Financing and
warrants issued to Concord and SFG as described in Section 6.2(n). Immediately
after the Closing, there will be approximately 367,590,400 common shares of SFG
Shares issued and outstanding (including shares to be issued under the
Irrevocable Rights) and the Concord rights described in Section 1.3(c) exclusive
of shares held in a reserve for issuance in connection with the exercise or
conversion, as appropriate, of the COESfx Convertible Securities, the warrants
issued pursuant to Section 6.2(n) and the Preferred Stock. In addition, upon the
filing of the Amend COI, additional shares will be issued to Concord pursuant to
Section 6.2(m).


1.5 Articles of Incorporation of the Surviving Corporation. The Articles of
Incorporation of COESfx in effect immediately prior to the Effective Time will
be the Articles of Incorporation of the Surviving Corporation.


1.6 Bylaws of the Surviving Corporation. The bylaws of COESfx in effect
immediately prior to the Effective Time will be the bylaws of the Surviving
Corporation, until such time, if any, as they are amended in accordance with
applicable law.


1.7 Directors and Officers of the Surviving Corporation and SFG.


(a) Directors and Officers of the Surviving Corporation. The current directors
and officers of COESfx, as of the Effective Time, shall resign and the persons
listed in Sections 6.1(i) and 6.2(q) shall be appointed as officers and
directors of the Surviving Corporation.


(b) Directors of SFG. At the Effective Time, the current officers and directors
of the SFG shall resign and those persons listed n Sections 6.1(i) and 6.2(q)
shall be appointed as officers and directors of SFG.


1.8 Dissenting Interests. As a condition to Closing, there shall be no
dissenting COESfx Shareholders under the BCL which account for more than 5% of
the issued and outstanding shares of COESfx immediately prior to the Effective
Time.


1.9 Amendments to SFG’s Articles of Incorporation. As soon as practicable after
the Effective Time, SFG shall amend its Articles of Incorporation to (i) change
its name to XLFX Inc. (ii) increase its authorized capital stock from
100,000,000 to 400,000,000 common shares; (iii) approve a 1 for 7.351808 reverse
split of the issued and outstanding SFG shares outstanding immediately after the
Effective Time (“Reverse Split”) and (iv) authorize the issuance of preferred
stock necessary to complete the Financing (as described in Section 6.2(m)
below). The Articles of Amendment to be filed pursuant to this. Section 1.9
shall be substantially in the form of Exhibit B attached hereto (the “Amended
COI”).



7

--------------------------------------------------------------------------------



ARTICLE II
CLOSING


2.1 Closing Date and Place. Subject to the satisfaction of the conditions herein
described, the closing of the Merger (the "Closing") shall take place on such
date (the “Closing Date”) as the Parties may mutually agree following the
satisfaction (or waiver) of the conditions to Closing set forth in Article VI at
the offices of ____________________________.


ARTICLE III
PRE-CLOSING OBLIGATIONS


3.1 Obligations of the Parties. The Parties shall apply for and diligently
prosecute all applications for, and shall use commercially reasonable efforts
promptly to obtain, such Consents, authorizations, and approvals from such
Persons as shall be necessary to permit the consummation of the Merger, and
shall use commercially reasonable best efforts to bring about the satisfaction
as soon as practicable of all the conditions contained in Article VI and to
effect the consummation of the Merger.


3.2 Conduct of Business Prior to Closing. From the date of this Agreement and
until the Closing, except as contemplated by this Agreement, as set forth on
Schedule 3.2 or as otherwise consented to by the Parties in writing, such
consent not to be unreasonably withheld, conditioned or delayed, each of SFG and
COESfx agrees to:


(a) Carry on its business only in the Ordinary Course of Business and use
commercially reasonable efforts to preserve intact its present business
organization, keep available the services of its executive officers and key
employees and preserve its relationships with customers, clients, service
providers and others having material business dealings with it;


(b) Timely file all Tax Returns and timely withhold and pay all Taxes;


(c) Maintain in full force and effect all Governmental Authorizations reasonably
required for the operation of its business as presently conducted;


(d) Comply with all obligations contained in this Agreement;


(e) Comply in all material respects with all Legal Requirements and Governmental
Authorizations applicable to them;


(f) Except as contemplated herein, not amend its articles of incorporation or
bylaws;



8

--------------------------------------------------------------------------------



(g) Except as contemplated herein, not merge or consolidate with, or agree to
merge or consolidate with, or purchase substantially all of the assets of, or
otherwise acquire any business of, or enter into any joint venture or
partnership with, any Person;


(h) Not take any action or omit to take any action that would result in a Breach
of any of the representations warranties and/or covenants set forth in this
Agreement at, or prior to, the Closing;


(i) Except as contemplated on Schedule 3.2(i), not issue, reissue, sell,
deliver, pledge, authorize, or propose the issuance, reissuance, sale, delivery
or pledge of shares of capital stock of any class, or securities convertible
into capital stock of any class, or any rights, warrants or options to acquire
any convertible securities or capital stock;


(j) Except as contemplated hereby, not adjust, split, combine, subdivide,
reclassify or redeem, purchase or otherwise acquire, or propose to redeem or
purchase or otherwise acquire, any shares of its capital stock, or any of its
other securities;


(k) Not declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock, redeem or otherwise acquire any shares of its capital stock or other
securities, or alter any term of any of its outstanding securities;


(l) Except as required under any employment agreement, not increase in any
manner the compensation of any of its directors, officers, or other employees;
(ii) not pay, or agree to pay, any pension, retirement allowance or other
employee benefit not required or permitted by any existing plan, agreement or
arrangement to any such director, officer or employee, whether past or present;
or (iii) not commit itself to any additional pension, profit-sharing, bonus,
incentive, deferred compensation, stock purchase, stock option, stock
appreciation right, group insurance, severance pay, retirement or other employee
benefit plan, agreement or arrangement, or to any employment agreement or
consulting agreement (arising out of prior employment ) with or for the benefit
of any person, or, except to the extent required to comply with applicable law,
amend any of such plans or any of such agreements in existence on the date of
this Agreement;


(m) Not terminate, enter into or amend in any material respect any contract,
agreement, lease, license or commitment, or take any action, or omit to take any
action that will cause a breach, violation or default (however defined) under
any contract, except in the ordinary course of business and consistent with past
practice;


(n) Not permit any of its current insurance (or reinsurance) policies to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies providing coverage equal to or greater than coverage remaining under
those cancelled, terminated or lapsed policies are in full force and effect;



9

--------------------------------------------------------------------------------



(o) Not enter into other material agreements, commitments or contracts not in
the ordinary course of business;


(p) Not maintain its books of account and records in other than its usual,
regular and ordinary manner, consistent with its past practice; and


(q) Promptly advise the other Party, in writing, of any fact, condition,
occurrence or change known to the Party that reasonably could be expected to
have, individually or in the aggregate, a Material Adverse Effect on such Party,
as the case may be, or cause a Breach of this Article III or require an
amendment to a Party’s Disclosure Schedule.


3.3 Access; Cooperation. Each Party shall provide the other Party and its
Representatives the right, upon reasonable notice and during normal business
hours, permission to enter into its offices to inspect its records and business
operations and to consult with its management, executives and legal and
accounting advisors and, subject to mutually agreed upon timing and procedures,
to consult with any personnel that report to any of the management or executives
of such Party to complete the other Party's due diligence investigation. Each
Party shall cooperate with the other Party and its Representatives and,
generally, do all other acts and things in good faith as may be reasonable to
timely effectuate the purposes of this Agreement and the consummation of the
transactions contemplated herein.


3.4 Notice Regarding Dissenters’ Rights Actions. COESfx shall give SFG prompt
notice of any written shareholder demand received by it prior to the Closing
Date, under which COESfx will be required to purchase shares of capital stock
pursuant to the dissenting rights provisions of the BCL.


3.5 No Negotiations. (a) During the period after execution of this Agreement and
prior to the Closing, SFG agrees the neither it nor any of its Affiliates
(collectively “SFG Affiliates”) shall engage in any negotiations with any Entity
other than COESfx regarding a Prohibited Transaction and SFG shall not permit
any SFG Affiliate to:
 
(i) directly or indirectly solicit, respond to, or accept any inquiries or
offers from, or engage in communications, negotiations or discussions with any
Person other than COESfx and its professional advisers with respect to any
Prohibited Transaction;


(ii) enter into any agreement (whether or not legally binding) with any Person
other than COESfx with respect to a Prohibited Transaction;


(iii) allow any Person (other than COESfx and its professional advisers) known
or believed by SFG to be considering or evaluating a Prohibited Transaction to
have access to any information relating to SFG or to any information relating to
SFG or to any SFG or any SFG’s properties.



10

--------------------------------------------------------------------------------



(b) For purposes of this section the term “Prohibited Transaction” means any of
the following transactions: (A) a sale, transfer or other disposition of any
unissued and/or outstanding equity interests of the SFG; (B) a sale, transfer or
other disposition of all or a material part of the assets of the SFG; and/or (C)
the issue or grant of any equity interests or securities, or options with
respect to any equity interests or securities, in SFG (issued or unissued)
and/or (D) a merger, reorganization, and/or similar transaction.


(c) In addition to seeking all other legal rights, remedies and monetary damages
with respect to COESfx’s rights pursuant to this Section 3.5, COESfx shall be
entitled to seek injunctive relief in the event of a breach and/or anticipatory
breach by SFG and/or any SFG Affiliates of this Section, without the posting of
any bond or indemnity.


3.6 Best Efforts to Obtain Shareholder Approval. Each party shall promptly upon
execution of this Merger Agreement use its best efforts, to the extent required
by this Agreement, to prepare all documents and prepare all filings necessary to
obtain the approval of its respective shareholders of the transactions
contemplated by this Agreement and the approval of the Amended COI. SFG shall
promptly prepare and file with the United States Securities and Exchange
Commission (“SEC”) a preliminary proxy statement with respect to seeking
approval of the shareholders of SFG of this Merger Agreement and the Amended
COI. Each party will as soon as possible hold a shareholders’ meeting of its
respective shareholders to approve the transactions and other requirements of
each party contemplated by this Agreement.


3.7 Disclosure of Certain Matters. Each party shall promptly advise the other
party orally and in writing if there exists a material breach of any
representation warranty or covenant contained herein or if there occurs any
change or event which results in the executive officers of such party having a
good faith belief that such change or event has resulted in, or is reasonably
likely to result in, a material breach of a representation warranty or covenant
contained herein.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF COESFX


Subject to the exceptions set forth in the Disclosure Schedule of COESfx,
attached as Schedule IV, COESfx represents and warrants to SFG as follows:


4.1 Due Organization. COESfx and each of its Subsidiaries are duly organized,
validly existing, and in good standing under the laws of the State of New York.
Neither COESfx nor its Subsidiaries are required to be qualified, authorized,
registered, or licensed to do business as a foreign corporation in any
jurisdiction other than the jurisdictions in which it is so licensed, qualified,
or registered, or where the failure to be so licensed, qualified or registered
would not have a Material Adverse Effect on its business and operations.



11

--------------------------------------------------------------------------------



4.2 Books and Records. The books and records of COESfx delivered to SFG prior to
the Closing fully and fairly reflect the transactions to which COESfx is a party
or by which its assets are bound.


4.3 Capitalization. The authorized capital stock of COESfx consists of (i)
100,000,000 shares of common stock, $0.001 par value, of which 43,478,874 shares
are issued and outstanding, and (ii) 5,071,816 shares to be issued upon the
exercise of outstanding warrants and options. No shares of COESfx preferred
stock have been issued. All of the issued and outstanding shares of COESfx
capital stock are duly authorized, validly issued, fully paid, non-assessable
and free of preemptive rights. At the Effective Time, all of the issued and
outstanding shares of COESfx Common Stock will be converted into the right to
receive SFG Shares issued or issuable as part of the Merger Consideration. There
are no voting trusts or any other agreements or understandings with respect to
the voting of COESfx's capital stock except as contemplated in this Agreement.


4.4 Financial Statements.


(a) COESfx has provided SFG with a copy of the audited balance sheets of COESfx
as of December 31, 2005, 2004 and 2003, and the related statements of
operations, stockholders' deficiency, and cash flows for the three years then
ended, together with the report thereon (except with respect to its continuation
as a going concern) of certified public accountant ("CPA"), independent auditors
(collectively, "COESfx's Audited Financials").


(b) Prior to the closing, COESfx will provide to SFG unaudited balance sheets of
COESfx as of December 31, 2006, and the related unaudited statement of
operations, stockholders' deficiency and cash flows for the twelve months then
ended, ("COESfx's Unaudited Financials").


(c) COESfx's Audited Financials, and COESfx's Unaudited Financials,
(collectively "COESfx's Financial Statements") are (i) in accordance with the
books and records of COESfx, (ii) correct and complete in all material respects,
(iii) fairly present the financial position and results of operations of COESfx
as of the dates indicated, and (iv) prepared in accordance with U.S. Generally
Accepted Accounting Principles (“GAAP”) (except that (x) unaudited financial
statements may not be in accordance with GAAP because of the absence of
footnotes normally contained therein, and (y) COESfx Uunaudited Financial
Statements are subject to normal year-end audit adjustments that in the
aggregate will not have a Material Adverse Effect on COESfx, its business,
financial condition, or the results of operations).


4.5 Absence of Changes. Except (i) as set forth in Part 4.5 of the Disclosure
Schedule, since December 31, 2006; and (ii) in furtherance of the Merger:


(a) There has not been any adverse change to COESfx, and no event has occurred
that would reasonably be expected to have a Material Adverse Effect on COESfx;

12

--------------------------------------------------------------------------------



(b) There has not been any loss, damage, or destruction to, or any interruption
in the use of, any of the assets of COESfx (whether or not covered by insurance)
that would be expected to have a Material Adverse Effect on COESfx;


(c) COESfx has not purchased or otherwise acquired any asset from any other
Person, except for Contracts entered into, and assets acquired, by COESfx in the
Ordinary Course of Business;


(e) COESfx has made no capital expenditures outside of the Ordinary Course of
Business;


(f) COESfx has not sold or otherwise transferred, or leased or licensed, any
asset to any other Person except in the Ordinary Course of Business;


(g) COESfx has not written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness;


(h) COESfx has not made any loan or advance to any other Person;


(i) COESfx has not (i) established or adopted any Employee Benefit Plan, or (ii)
paid any bonus or made any profit-sharing or similar payment to, or increased
the amount of the wages, salary, commissions, fees, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers,
members, employees, or independent contractors;


(j) No Contract by which COESfx (or any of the assets owned or used by COESfx)
is or was bound, or under which COESfx has or had any rights or interests, has
been amended or terminated;


(k) COESfx has not incurred, assumed, or otherwise become subject to any
Liability, other than accounts payable incurred by COESfx in bona fide
transactions entered into in the Ordinary Course of Business;


(l) COESfx has not discharged any Encumbrance or discharged or paid any
indebtedness or other Liability, except for accounts payable paid in bona fide
transactions in the Ordinary Course of Business;


(m) COESfx has not forgiven any debt or otherwise released or waived any right
or claim;


(n) COESfx has not changed any of its methods of accounting or accounting
practices in any respect;


(o) COESfx has not entered into any transaction or taken any other action
outside the Ordinary Course of Business; and



13

--------------------------------------------------------------------------------



(p) COESfx has not agreed, committed, or offered (in writing or otherwise) to
take any of the actions referred to in the clauses above.


4.6 Title to Assets. COESfx owns, and has good and valid title to, all assets it
purports to own, including all assets reflected on COESfx Unaudited Financials;
all assets acquired by COESfx since December 31, 2006; all rights of COESfx
under the COESfx Contracts; and all other assets reflected in the books and
records of COESfx as being owned by COESfx. Except as set forth in Part 4.6 of
the Disclosure Schedule, all of its assets are owned by COESfx free and clear of
any Encumbrances.


4.7 Receivables. COESfx’s Unaudited Financials provide an accurate summary of
all accounts receivable, notes receivable, and other receivables of COESfx as of
December 31, 2006. All existing COESfx accounts receivable represent valid
obligations of COESfx customers arising from bona fide transactions entered into
in the Ordinary Course of Business.


4.8 Equipment. Part 4.8 of the Disclosure Schedule accurately identifies all
material equipment, materials, prototypes, tools, supplies, vehicles, furniture,
fixtures, improvements, and other tangible assets owned by COESfx. Part 4.8 of
the Disclosure Schedule also accurately identifies all material tangible assets
leased to COESfx. Each asset identified or required to be identified in Part 4.8
of the Disclosure Schedule is adequate and appropriate for the uses to which it
is being put. The assets identified in Part 4.8 of the Disclosure Schedule are
adequate for the conduct of the business of COESfx in the manner in which such
business is currently being conducted.


4.9 Real Property. COESfx owns no real property or any interest in real
property, except for the leaseholds created under the real property leases
identified in Part 4.9 of the Disclosure Schedule.


4.10 Proprietary Assets.


(a) Part 4.10(a) of the Disclosure Schedule sets forth each Proprietary Asset
owned by COESfx, including, but not limited to, any Proprietary Asset registered
with any Governmental Body or for which an application has been filed with any
Governmental Body.


(b) COESfx’s use of any Proprietary Asset in the Ordinary Course of Business
does not materially violate, conflict with, or infringe on the rights of any
other Person in a manner that would have a Material Adverse Effect on its
business operations or this Agreement.


(c) COESfx is the owner of all right, title and interest, or has otherwise
obtained sufficient rights, in and to each of its Proprietary Assets necessary
for COESfx to use such Proprietary Assets in the Ordinary Course of Business,
free and clear of Encumbrances and other adverse claims.



14

--------------------------------------------------------------------------------



(d) To the knowledge of COESfx, no COESfx employee has entered into any Contract
that restricts or limits in any way the scope or type of work in which the
employee may be engaged, or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than COESfx.


4.11 Contracts.


(a) Part 4.11 of the Disclosure Schedule identifies each COESfx Contract, except
for any COESfx Immaterial Contract (the "COESfx Contracts"). COESfx has
delivered or made available to SFG accurate and complete copies of all COESfx
Contracts identified in Part 4.11 of the Disclosure Schedule, including all
material contract amendments. Each COESfx Contract is valid and in full force
and effect.


(b) Except as set forth in Part 4.11 of the Disclosure Schedule: (i) to the best
knowledge of COESfx, no Person has violated or breached, or declared or
committed any default under, any COESfx Contract; (ii) to the best knowledge of
COESfx, no event has occurred, and no circumstance or condition exists, that
might (with or without notice or lapse of time) (A) result in a violation or
breach of any of the provisions of any COESfx Contract, (B) give any Person the
right to declare a default or exercise any remedy under any COESfx Contract, (C)
give any Person the right to accelerate the maturity or performance of any
COESfx Contract, or (D) give any Person the right to cancel, terminate, or
modify any COESfx Contract; (iii) COESfx has not received any notice or other
communication (in writing or otherwise) regarding any actual, alleged, possible,
or potential violation or breach of, or default under, any COESfx Contract; and
(iv) COESfx has not waived any right under any COESfx Contract.


(c) The performance of COESfx Contracts will not result in any violation of or
failure to comply with any Legal Requirement.


(d) COESfx Contracts identified in Part 4.11 of the Disclosure Schedule
(together with COESfx Immaterial Contracts) collectively constitute all of the
Contracts necessary to enable COESfx to conduct its business in the manner that
it currently conducts its business.


4.12 Liabilities


(a) Except as may be set forth in Part 4.12 of the Disclosure Schedule, COESfx
has no Liabilities, except for (i) liabilities identified as such in the COESfx
Unaudited Financials; (ii) accounts payable incurred by COESfx in bona fide
transactions entered into in the Ordinary Course of Business since December 31,
2006; and (iii) obligations under the Contracts listed in Part 4.11 of the
Disclosure Schedule, to the extent that the existence of such obligations is
ascertainable solely by reference to the COESfx Contracts.



15

--------------------------------------------------------------------------------



(b) Part 4.12 of the Disclosure Schedule (i) provides an accurate and complete
breakdown and aging of COESfx accounts payable as of December 31, 2006 and (ii)
provides an accurate and complete breakdown of all notes payable, and other
indebtedness of COESfx, as of the date of this Agreement.


(c) Except as set forth in Part 4.12 of the Disclosure Schedule, COESfx has not,
at any time, (i) made a general assignment for the benefit of creditors, (ii)
filed, or had filed against it, any bankruptcy petition or similar filing, (iii)
suffered the attachment or other judicial seizure of all or a substantial
portion of its assets, (iv) admitted in writing its inability to pay its debts
as they become due, (v) been convicted of, or pleaded guilty or no contest to,
any felony, or (vi) taken or been the subject of any action that may have an
adverse effect on its ability to comply with or perform any of its covenants or
obligations contemplated under this Agreement.


4.13 Compliance with Legal Requirements. Except as set forth in Part 4.13 of the
Disclosure Schedule: (a) COESfx is in material compliance with each Legal
Requirement that is applicable to it or to the conduct of its business or the
ownership or use of any of its assets; (b) to the best of its knowledge, COESfx
has at all times been in material compliance with each Legal Requirement that is
or was applicable to it, or to the conduct of its business, or the ownership or
use of any of its assets; (c) no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time)
constitute or result directly or indirectly in a material violation by COESfx
of, or a failure on the part of COESfx to comply with, any Legal Requirement;
and (d) COESfx has not received, at any time, any notice or other communication
(in writing or otherwise) from any Governmental Body or any other Person
regarding (i) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Legal Requirement, or (ii) any actual, alleged,
possible, or potential obligation on the part of COESfx to undertake, or to bear
all or any portion of the cost of, any cleanup or any remedial, corrective or
response action of any nature.


4.14 Government Authorizations. Part 4.14 of the Disclosure Schedule identifies:
(i) each material Governmental Authorization that is held by COESfx; and (ii)
each other material Governmental Authorization that, to the knowledge of COESfx,
is held by any employee of COESfx and relates to, or is useful in connection
with, COESfx's business. Each material Governmental Authorization identified or
required to be identified in Part 4.14 of the Disclosure Schedule is valid and
in full force and effect.


(a) Except as set forth in Part 4.14 of the Disclosure Schedule: (i) COESfx is,
and has at all times been, in material compliance with all of the terms and
requirements of each material Governmental Authorization identified or required
to be identified in Part 4.14 of the Disclosure Schedule; (ii) no event has
occurred, and no condition or circumstance exists, that would reasonably be
expected to (with or without notice or lapse of time) (A) constitute or result
directly or indirectly in a material violation any material Governmental
Authorization identified, or required to be identified, in Part 4.14 of the
Disclosure Schedule, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, termination, or modification of any
material Governmental Authorization identified, or required to be identified, in
Part 4.14 of the Disclosure Schedule; (iii) COESfx has never received any notice
or other communication (in writing or otherwise) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any term or requirement of any material
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination, or modification
of any material Governmental Authorization.
 
 
16

--------------------------------------------------------------------------------


 
(b) The Governmental Authorizations identified in Part 4.14 of the Disclosure
Schedule constitute all of the material Governmental Authorizations necessary
(i) to enable COESfx to conduct its business in the manner in which it currently
conducts such business, and (ii) to permit COESfx to own and use its assets in
the manner in which they are currently owned and used.


4.15 Tax Matters.


(a) Each Tax Return required to be filed by COESfx has been duly filed with the
appropriate Governmental Body. To the best knowledge of COESfx, each Tax that
COESfx was required to have paid, or that was claimed by any Governmental Body
to be payable by COESfx, has been duly paid in full. Any Tax required to have
been withheld or collected by COESfx has been duly withheld and collected; and
(to the extent required) each such Tax has been paid to the appropriate
Governmental Body.
 
(b) There has been no examination or audit of any Tax Return of COESfx that has
been conducted since December 31, 1999.


(c) No claim or other Proceeding is pending or has been threatened against
COESfx in respect to any Tax. There are no unsatisfied Liabilities for Taxes
(including liabilities for interest, additions to tax, and penalties thereon, or
related expenses) with respect to any notice of deficiency or similar document
received by COESfx.


4.16 Employee and Labor Matters.


(a) Part 4.16 of the Disclosure Schedule sets forth the employees of COESfx.


(b) Except as set forth in Part 4.16 of the Disclosure Schedule, COESfx is not a
party to or bound by, and has never been a party to or bound by, any employment
contract or any union contract, collective bargaining agreement, or similar
Contract.


(c) Except as set forth in Part 4.16 of the Disclosure Schedule, the employment
of the employees of COESfx is terminable by COESfx at will and no employee is
entitled to severance pay or other benefits following termination or
resignation, except as otherwise provided by law.



17

--------------------------------------------------------------------------------



(d) Except as provided for in Sec. 6.2(j), to the knowledge of COESfx (i) no
employee of COESfx intends to terminate his employment (including, by reason of
the consummation of the transactions contemplated herein, SFG's assumption of
the employment arrangements COESfx holds with its employees prior to Closing in
connection with SFG's assumption of COESfx's Contract obligation and rights);
and (ii) no employee of COESfx is a party to, or is bound by, any
confidentiality agreement, noncompetition agreement, or other Contract (with any
Person) that may have an adverse effect on the employee's performance of any of
his duties or responsibilities as an employee of the Surviving Corporation upon
and after the consummation of the transactions contemplated in this Agreement.


4.17 Benefit Plans; ERISA.


(a) Part 4.17 of the Disclosure Schedule identifies each of COESfx's Employee
Benefit Plans. Except as set forth in Part 4.17 of the Disclosure Schedule,
COESfx has never established, adopted, maintained, sponsored, contributed to,
participated in, or incurred any Liability with respect to any Employee Benefit
Plan. COESfx has never provided or made available any fringe benefit, or other
benefit of any nature, to any of its employees. Each contribution or other
payment that is required to have been accrued or made under or with respect to
any Employee Benefit Plan has been duly accrued and made on a timely basis.


(b) No Employee Benefit Plan (i) provides or provided any benefit guaranteed by
the Pension Benefit Guaranty Corporation; (ii) is or was a "multiemployer plan"
as defined in Section 4001(a)(3) of ERISA; or (iii) is or was subject to the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA.
There is no Person that (by reason of common control or otherwise) is, or has at
any time been, treated together with COESfx as a single employer within the
meaning of Section 414 of the Code.


4.18 Environmental Matters.


(a) COESfx is not liable, or to the best knowledge of COESfx, potentially
liable, for any response cost or natural resource damages under Section 107(a)
of CERCLA, or under any of the other so-called "superfund" or "super lien" laws
or similar Legal Requirements, at or with respect to any site.


(b) COESfx has never received any notice or other communication (in writing or
otherwise) from any Governmental Body or other Person regarding any actual,
alleged, possible, or potential Liability arising from, or relating to, the
presence, generation, manufacture, production, transportation, importation, use,
treatment, refinement, processing, handling, storage, discharge, release,
emission, or disposal of any Hazardous Material. No Person has ever commenced,
or to the best knowledge of COESfx threatened to commence, any contribution
action or other Proceeding against COESfx in connection with any such actual,
alleged, possible, or potential Liability; and no event has occurred, and to the
best knowledge of COESfx, no condition or circumstance exists, that may directly
or indirectly give rise to, or result in COESfx
becoming subject to, any such Liability.



18

--------------------------------------------------------------------------------



(c) Except as set forth in Part 4.18 of the Disclosure Schedule, COESfx has
never generated, manufactured, produced, transported, imported, used, treated,
refined, processed, handled, stored, discharged, released, or disposed of any
Hazardous Material (whether lawfully or unlawfully). Except as set forth in Part
4.18 of the Disclosure Schedule, COESfx has never permitted (knowingly or
otherwise) any Hazardous Material to be generated, manufactured, produced, used,
treated, refined, processed, handled, stored, discharged, released, or disposed
of (whether lawfully or unlawfully) (i) on or beneath the surface of any real
property that is, or that has at any time been, owned by, leased to, controlled
by or used by COESfx, (ii) in or into any surface water, groundwater, soil or
air associated with or adjacent to any such real property; or (iii) in or into
any well, pit, pond, lagoon, impoundment, ditch, landfill, building, structure,
facility, improvement, installation, equipment, pipe, pipeline, vehicle, or
storage container that is or was located on or beneath the surface of any such
real property, or that is or has at any time been owned by, leased to,
controlled by, or used by COESfx.


4.19 Insurance.


(a) Part 4.19 of the Disclosure Schedule accurately sets forth, with respect to
each insurance policy maintained by or at the expense of, or for the direct or
indirect benefit of, COESfx, the name of the insurance carrier that issued the
policy and the policy number. Each of the policies identified in Part 4.19 of
the Disclosure Schedule is valid, enforceable, and in full force and effect.


(b) To the knowledge of COESfx, no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time)
directly or indirectly give rise, to or serve as a basis for, any insurance
claim. COESfx has not received: (i) any notice or other communication (in
writing or otherwise) regarding the actual or possible cancellation or
invalidation of any of the policies identified in Part 4.19 of the Disclosure
Schedule or regarding any actual or possible adjustment in the amount of the
premiums payable with respect to any of said policies; (ii) any notice or other
communication (in writing or otherwise) regarding any actual or possible refusal
of coverage under, or any actual or possible rejection of any claim under, any
of the policies identified in Part 4.19 of the Disclosure Schedule; or (iii) any
indication that the issuer of any of the policies identified in Part 4.19 of the
Disclosure Schedule may be unwilling or unable to perform any of its obligations
there under.


4.20 Related Party Transactions. Except as set forth in Part 4.20 of the
Disclosure Schedule (a) no Related Party has any direct or indirect interest of
any nature in any of the assets of COESfx; (b) no Related Party is, or has been
at any time since December 31, 2002, indebted to COESfx; (c) since December 31,
2002, no Related Party has entered into, or has had any direct or indirect
financial interest in, any COESfx Contract, transaction, or business dealing of
any nature involving COESfx; (d) no Related Party is competing, or has at any
time since December 31, 2002, competed, directly or indirectly, with COESfx.


 

19

--------------------------------------------------------------------------------



4.21 Certain Payments, Etc. Neither COESfx nor any officer, employee, agent or
other Person associated with or acting for or on behalf of COESfx has, at any
time, directly or indirectly: (a) used any entity funds (i) to make any unlawful
political contribution or gift, or for any other unlawful purpose related to any
political activity, (ii) to make any unlawful payment to any governmental
official or employee, or (iii) to establish or maintain any unlawful or
unrecorded fund or account of any nature; (b) made any false or fictitious
entry, or failed to make any entry that should have been made, in any of the
books of account or other COESfx records; (c) made any payoff, influence
payment, bribe, rebate, kickback, or unlawful payment to any Person; (d)
performed any favor or given any gift that was not deductible for federal income
tax purposes; (e) made any payment (whether or not lawful) to any Person, or
provided (whether lawfully or unlawfully) any favor or anything of value
(whether in the form of property or services, or in any other form) to any
Person, for the purpose of obtaining or paying for (i) favorable treatment in
securing business, or (ii) any other special concession; or (f) agreed,
committed, or offered (in writing or otherwise) to take any of the actions
described in clauses "(a)" through "(e)" above.


4.22 Proceedings; Orders. Except as set forth in Part 4.22 of the Disclosure
Schedule, to the knowledge of COESfx, there is no pending Proceeding, and no
Person has threatened in writing to commence any Proceeding: (i) that involves
COESfx or that otherwise relates to or might affect the business of COESfx or
any assets of COESfx material to its business operations (whether or not COESfx
is named as a party thereto); or (ii) that challenges, or that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the transactions contemplated hereby. Except as set forth in Part 4.22 of
the Disclosure Schedule, no event has occurred, and no claim, dispute, or other
condition or circumstance exists, that might directly or indirectly give rise
to, or serve as a basis for, the commencement of any such Proceeding. There is
no Order to which COESfx is subject; and no Related Party is subject to any
Order that relates to COESfx’s business. To the knowledge of COESfx, no COESfx
employee is subject to any Order that may prohibit that employee from engaging
in, or continuing, any conduct, activity, or practice relating to the business
of COESfx.


4.23 Authority; Binding Nature of Agreements. Subject to the approval of the
COESfx Shareholders under the BCL, COESfx has the right, power, and authority to
enter into and to perform its obligations under this Agreement, to which it is
or may become a party; and the execution, delivery, and performance of this
Agreement by COESfx have been duly authorized by all necessary action on the
part of COESfx. Subject to the approval of COESfx Shareholders, this Agreement
constitutes the legal, valid, and binding obligation of COESfx, enforceable
against COESfx in accordance with its terms.


4.24 Non-Contravention; Consents. Neither the execution, nor the delivery of
this Agreement, nor the consummation or performance of the Merger, will directly
or indirectly (with or without notice or lapse of time):



20

--------------------------------------------------------------------------------



(a) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Merger or to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which COESfx is subject;


(b) contravene, conflict with or result in a violation of any of the terms or
requirements of any Governmental Authorization, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Governmental Authorization;


(c) contravene, conflict with, or result in a violation or breach of, or result
in a default under, any provision of any Contract; or


(d) give any Person the right to (i) declare a default or exercise any remedy
under any COESfx Contract, (ii) accelerate the maturity or performance of any
COESfx Contract, or (iii) cancel, terminate, or modify any COESfx Contract.


COESfx is not required to make any filing with, or give any notice to, or to
obtain any Consent from any Person, other than its board of directors and
shareholders, in connection with the execution and delivery of this Agreement or
the consummation or performance of the Merger.


4.25 Brokers. COESfx has not agreed to pay, nor has it taken any action that
might result in any Person claiming to be entitled to receive, any brokerage
commission, finder's fee, or similar commission or fee in connection with the
Merger.


4.26 Full Disclosure. To the knowledge of COESfx, the representations and
warranties contained in this Article IV do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements and the information contained in this Article IV is not misleading,
except to the extent such omission would not reasonably be expected to result in
a Material Adverse Effect.


4.27 Restricted Securities. COESfx understands that the SFG Shares received as
the Merger Consideration will constitute "restricted securities" under the
federal securities laws inasmuch as they are being acquired from SFG in a
transaction not involving a public offering and, under such laws and applicable
regulations, may not be resold without registration under, or the availability
of an exemption from, the registration requirements of the Securities Act of
1933 and similar state securities laws. As a condition to the receipt of SFG
Shares in the Merger, each COESfx Shareholder shall represent that it is
familiar with SEC Rule 144, as presently in effect, and each COESfx Shareholder
understands the resale limitations and the Securities Act of 1933 pursuant to
the form of Exhibit C attached hereto.





21

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SFG


Subject to the exceptions set forth in SFG's Disclosure Schedule, as attached
hereto as Schedule V, SFG represents and warrants to COESfx as follows:


5.1 Due Organization; Subsidiaries, Etc. SFG is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and SFG does not have any subsidiaries and does not own beneficially or
otherwise, any shares or other securities of, or any direct or indirect interest
of any nature, in any other Entity with the exception of the Merger Subsidiary
which will be duly organized, validly existing, and in good standing under the
laws of the State of New York as of the Closing Date. Except for any
requirements arising as a result of the closing of the Merger, neither SFG, nor
the Merger Subsidiary is required to be qualified, authorized, registered, or
licensed to do business as a foreign corporation in any jurisdiction other than
the jurisdictions in which they are so licensed, qualified or registered, or
where the failure to be so licensed, qualified or registered would not have a
Material Adverse Effect on SFG.


5.2 Books and Records. The books and records of SFG and the Merger Subsidiary
delivered to COESfx prior to the Closing fully and fairly reflect the
transactions to which SFG and the Merger Subsidiary is a party or by which they
or their assets are bound.


5.3 Capitalization. SFG's authorized capital stock consists of 100,000,000
shares of common stock, of which 5,513.856 shares are issued and outstanding. As
soon as practicable after the Closing, SFG shall amend its Articles of
Incorporation by the filing of the Amended COI subject to compliance with all
applicable Legal Requirements. Immediately prior to the Effective Time, SFG will
have no more than 5,513,856 shares of SFG common stock outstanding. Immediately
prior to the Closing, SFG will have no stocks, options, warrants, convertible
debt, other convertible securities or other rights to acquire any equity of SFG
outstanding, other than rights granted to COESfx shareholders pursuant to this
Agreement, rights to receive the Preferred Stock described in Section 6.2(m),
the irrevocable rights issued to Concord as described in Section 1.3(c), rights
to Concord as described in Section 6.2(m) upon completion of the Financing and
warrants issued to Concord and SFG as described in Section 6.2(n). Immediately
after the Closing, there will be approximately 367,590,400 common shares of SFG
issued and outstanding (including shares to be issued under the Irrevocable
Rights, SFG Shares held in reserve for the exercise of Non-Exempt COES
Convertible Securities and the Concord irrevocable rights described in Section
1.3(c), exclusive of shares issuable in connection with the exercise or
conversion, as appropriate, of the COES Convertible Securities, the warrants
issued pursuant to Section 6.2(n), the Ppreferred Stock and SFG Shares issuable
to Concord pursuant to Section 6.2(m).


(b) All issued and outstanding shares of SFG capital stock are duly authorized,
validly issued, fully paid, non-assessable, and free of preemptive rights. When
issued in the Merger, the SFG Shares will be duly authorized, validly issued,
fully paid, non-assessable, and free of preemptive rights.



22

--------------------------------------------------------------------------------



(c) Except for SFG Shares to be issued upon the Merger and SFG Shares to be
issued on the filing of the Amended COI to COESfx shareholders, SFG Shares to be
issued upon the exercise of the COESfx Convertible Securities, shares of
preferred stock and common stock to be issued in the Financing described in
Section 6.2(m), the irrevocable rights issued to Concord as described in Section
1.3(c) and warrants issued to Concord and SFG as described in Section 6.2(n),
there are no outstanding or authorized options, rights, warrants, calls,
convertible securities, rights to subscribe, conversion rights, or other
agreements or commitments to which SFG is a party or which are binding upon SFG
providing for the issuance or transfer by SFG of additional shares of SFG's
capital stock and SFG has not reserved any shares of its capital stock for
issuance, nor are there any outstanding stock option rights, phantom equity or
similar rights, contracts, arrangements or commitments to issue capital stock of
SFG. There are no voting trusts or any other agreements or understandings with
respect to the voting of SFG's capital stock. There are no obligations of SFG to
repurchase, redeem, or otherwise re-acquire any shares of its capital stock as
of the Closing.


(d) No Person has any demand or piggyback registration rights with respect to
any of SFG's capital stock.


5.4 SEC Reports. SFG has filed with the SECall reports required to be filed by
it under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and all rules and regulations promulgated thereafter (“SFG SEC Reports”). All
SFG SEC reports comply in all material respects with the requirements of the
Exchange Act. None of the SFG SEC Reports contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Except as disclosed in Part 5.4 of the
Disclosure Schedule, the consolidated financial statements of SFG included in
the SFG SEC Reports, comply in all material respects with the Exchange Act and
the applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, and the statements have been prepared in
accordance with GAAP (except, in the case of unaudited statements, as permitted
by the applicable form under the Securities Act of 1933, as amended, and/or the
Exchange Act) applied on a consistent basis during the periods involved (except
as may be indicated in the notes thereto) and fairly present the financial
position of SFG as of the dates thereof and its consolidated statements of
operations, stockholders' equity and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments that were not, and are not, expected to have a Material
Adverse Effect on SFG).


5.5 Financial Statements.


(a) Included in the SFG SEC Reports are SFG’s audited consolidated balance
sheets as of January 31, 2004, 2005 and 2006 and the related statement of
operations, stockholders' equity, and cash flows for each of the years then
ended, together with the unqualified report thereon (except with respect to
continuation as a going concern) of Thomas Bauman, CPA, Michael Masters & Co.,
independent auditors and/or any other auditor of SFG (collectively, "SFG's
Audited Financials").



23

--------------------------------------------------------------------------------



(b) Included in the SFG SEC Reports are the unaudited consolidated balance sheet
of SFG as of October 31, 2006, and the related statement of operations,
stockholders equity (deficit) and cash flows for the nine months then ended, as
reviewed by Thomas Bauman, CPA ("SFG's Unaudited Financials").


(c) SFG's Audited Financials and SFG's Unaudited Financials (collectively "SFG's
Financial Statements") are (i) in accordance with the books and records of SFG,
(ii) correct and complete, (iii) fairly present the financial position and
results of operations of SFG and each Subsidiary as of the dates indicated, and
(iv) prepared in accordance with GAAP and shall comply in all material respects
with the Exchange Act and the applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto (except that (x)
unaudited financial statements may not be in accordance with GAAP because of the
absence of footnotes normally contained therein, and (y) interim (unaudited)
financials are subject to normal year-end audit adjustments that in the
aggregate will not have a Material Adverse Effect on SFG or the SFG Subsidiary.


(d) There have been no disagreements with any accountant regarding SFG’s
Financial Statements. There have no accounting discrepancies with any accountant
regarding SFG’s Financial Statements which would reasonably be expected to have
a Material Adverse Effect on SFG.


5.6 Absence of Changes. Except (i) as set forth in Part 5.6 of the Disclosure
Schedule, since October 31, 2006; or (ii) as permitted by Article 1 of this
Agreement;


(a) there has been no adverse change in, and no event has occurred that
reasonably would be expected to have a Material Adverse Effect on, SFG or the
Merger Subsidiary;


(b) there has been no loss, damage or destruction to, or any interruption in the
use of, any of the material assets of SFG or the Merger Subsidiary (whether or
not covered by insurance);


(c) neither SFG, nor the Merger Subsidiary has purchased or otherwise acquired
any material assets from any other Person;


(d) neither SFG, nor the Merger Subsidiary has leased or licensed any material
asset from any other Person;


(e) neither SFG, nor the Merger Subsidiary has made any capital expenditure;



24

--------------------------------------------------------------------------------



(f) neither SFG, nor the Merger Subsidiary has sold or otherwise transferred, or
leased, or licensed any material asset to any other Person;


(g) neither SFG, nor the Merger Subsidiary has written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other indebtedness;


(h) neither SFG, nor the Merger Subsidiary has made any loan or advance to any
other Person;


(i) neither SFG, nor the Merger Subsidiary has established or adopted any
Employee Benefit Plan; or


(j) no Contract by which SFG nor the Merger Subsidiary is or was bound, or under
which SFG or the SFG Subsidiary has or had any rights or interest, has been
amended or terminated;


(k) neither SFG, nor the Merger Subsidiary has incurred, assumed or otherwise
become subject to any Liability;


(l) neither SFG, nor the Merger Subsidiary has forgiven any debt or otherwise
released or waived any right or claim;


(m) neither SFG, nor the Merger Subsidiary has changed its methods of accounting
or accounting practices in any respect;


(n) neither SFG, nor the Merger Subsidiary has entered into any transaction or
taken any other action outside the Ordinary Course of Business;


(o) SFG has not made any extraordinary distributions to any of its shareholders;


(p) neither SFG, nor the Merger Subsidiary has issued any shares of capital
stock or authorized any options, rights, warrants, calls, convertible
securities, rights to subscribe, conversion rights, or other agreements or
commitments to which SFG is a party or which are binding upon SFG providing for
the issuance or transfer by SFG of additional shares of capital stock; and


(q) neither SFG, nor the Merger Subsidiary has agreed, committed or offered (in
writing or otherwise) to take any of the actions referred to in the clauses
above.



25

--------------------------------------------------------------------------------



5.7 Title to Assets. SFG's assets consist, and at Closing will consist,
primarily of cash. SFG owns, and has good and valid title to, all of the all
assets purported to be owned by it, including all assets reflected on the SFG
Unaudited Financials; all assets acquired by SFG since November 1, 2006; all
rights of SFG under SFG's Contracts; and all other assets reflected in the books
and records of SFG as being owned by SFG.


5.8 Receivables. SFG has no receivables.


5.9 Inventory. SFG has no inventory.


5.10 Equipment. SFG has no equipment.


5.11 Real Property. None of SFG's assets consists of any owned real property or
any interest in real property, except for the leasehold created under the real
property leases identified in Part 5.11 of the Disclosure Schedule.


5.12 Proprietary Assets. SFG owns no Proprietary Assets.


5.13 Contracts.


(a) Part 5.13 of the Disclosure Schedule identifies and provides an accurate and
complete description of each and every Contract entered into by SFG and/or the
Merger Subsidiary (collectively the "SFG Contracts"). SFG has delivered, or made
available to COESfx, accurate and complete copies of all SFG Contracts.


(b) Except as set forth in Part 5.13 of the Disclosure Schedule: (i) to the best
knowledge of SFG, no Person has violated or breached, or declared or committed
any default under, any SFG Contract; (ii) to the best knowledge of SFG, no event
has occurred, and no circumstance or condition exists, that might (with or
without notice or lapse of time) (A) result in a violation or breach of any of
the provisions of any SFG Contract, (B) give any Person the right to declare a
default or exercise any remedy under any SFG Contract, (C) give any Person the
right to accelerate the maturity or performance of any SFG Contract, or (D) give
any Person the right to cancel, terminate, or modify any SFG Contract; (iii) SFG
has not received any notice or other communication (in writing or otherwise)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any SFG Contract; and (iv) SFG has not waived any right under any
SFG Contract.


(c) The performance of SFG Contracts will not result in any violation of, or
failure to comply with, any Legal Requirement, and


(d) No Person is renegotiating, or has the right to renegotiate, any amount paid
or payable to SFG under any SFG Contract or any other term or provision of any
SFG Contract.


5.14 Liabilities, Bankruptcy.


(a) Except as may be set forth in Part 5.14 of the Disclosure Schedule, SFG and
the Merger Subsidiary have no Liabilities, except for (i) liabilities identified
as such in the SFG Unaudited Financials; At the Closing, SFG shall have no
Liabilities or Encumbrances other than those included in SFG’s Unaudited
Financial Statements.



26

--------------------------------------------------------------------------------



(b) Part 5.14 of the Disclosure Schedule (i) provides an accurate and complete
breakdown and aging of SFG's and the Merger Subsidiary accounts payable as of
the date of this agreement, and (ii) provides an accurate and complete breakdown
of all notes payable and other SFG indebtedness as of the date of this
Agreement.


(c) Neither SFG, nor the Merger Subsidiary has, at any time, (i) made a general
assignment for the benefit of creditors, (ii) filed, or had filed against it,
any bankruptcy petition or similar filing, (iii) suffered the attachment or
other judicial seizure of all or a substantial portion of its assets, (iv)
admitted in writing its inability to pay its debts as they become due, (v) been
convicted of, or pleaded guilty or no contest to, any felony, or (vi) taken or
been the subject of any action that may have an adverse effect on its ability to
comply with or perform any of its covenants or obligations contemplated under
this Agreement.


5.15 Compliance with Legal Requirements. Except as set forth in Part 5.15 of the
Disclosure Schedule (a) SFG and the Merger Subsidiary is in material compliance
with each Legal Requirement that is applicable to it, or to the conduct of its
business or the ownership or use of any of its assets; (b) to the best of its
knowledge, each of SFG and the Merger Subsidiary has at all times been in
material compliance with each Legal Requirement that is or was applicable to it,
or to the conduct of its business, or the ownership or use of any of its assets;
(c) no event has occurred, and no condition or circumstance exists, that might
(with or without notice or lapse of time) constitute or result directly or
indirectly in a material violation by SFG of, or a failure on the part of SFG to
comply with, any Legal Requirement; and (d) SFG has not received, at any time,
any notice or other communication (in writing or otherwise) from any
Governmental Body, or any other Person, regarding (i) any actual, alleged,
possible, or potential violation of, or failure to comply with, any Legal
Requirement, or (ii) any actual, alleged, possible, or potential obligation on
SFG's part to undertake, or to bear all or any portion of the cost of, any
cleanup or any remedial, corrective, or response action of any nature.


5.16 Government Authorizations. Except for its respective Articles of
Incorporation, neither SFG, nor the Merger Subsidiary has any Governmental
Authorization.


5.17 Tax Matters.


(a) Except as set forth in Part 5.17 of the Disclosure Schedule, each Tax Return
required to be filed by SFG has been duly filed with the appropriate
Governmental Body. To the best knowledge of SFG, each Tax required to have been
paid, or claimed by any Governmental Body to be payable, by SFG and the Merger
Subsidiary has been duly paid in full. Any Tax required to have been withheld or
collected by SFG and the Merger SFG Subsidiary has been duly withheld and
collected; and (to the extent required) each such Tax has been paid to the
appropriate Governmental Body.



27

--------------------------------------------------------------------------------



(b) There has been no examination or audit of any SFG Tax Return and or any Tax
Return of the Merger Subsidiary that has been conducted since December 31, 1999.


(c) There has been no claim or other Proceeding that is pending or has been
threatened against, SFG or the Merger Subsidiary in respect to any Tax. There
are no unsatisfied Liabilities for Taxes (including liabilities for interest,
additions to taxes and penalties, or related expenses) with respect to any
notice of deficiency or similar document received by SFG or the Merger
Subsidiary.


5.18. Employees. Except as described in Part 5.18 of the Disclosure Schedule,
neither SFG, nor the Merger Subsidiary, has any employees. Except as described
in Part 5.18 of the Disclosure Schedule, neither SFG, nor the Merger Subsidiary
owes any compensation of any kind, deferred or otherwise, to any current or
previous employees. Except as described in Part 5.18 of the Disclosure Schedule,
neither SFG, nor the Merger Subsidiary has a written or oral employment
agreement with any officer or director of SFG or the SFG Subsidiary. Neither
SFG, nor the Merger Subsidiary is a party to, or bound by, any collective
bargaining agreement. Except as described in Part 5.18 of the Disclosure
Schedule, there are no loans or other obligations payable or owing by SFG or the
Merger Subsidiary to any stockholder, officer, director, or employee of SFG or
the Merger Subsidiary, nor are there any loans or debts payable or owing by any
of such persons to SFG or the Merger Subsidiary, or any guarantees by SFG or the
Merger Subsidiary of any loan or obligation of any nature to which any such
person is a party.


5.19 Employee Benefit Plans. Neither SFG, nor the Merger Subsidiary, has any (a)
non-qualified deferred or incentive compensation or retirement plans or
arrangements, (b) qualified retirement plans or arrangements, (c) other employee
compensation, severance or termination pay or welfare benefit plans, programs or
arrangements, or (d) any related trusts, insurance contracts, or other funding
arrangements maintained, established or contributed to by SFG or the Merger
Subsidiary. As a condition to the Closing, SFG shall adopt an incentive stock
plan in the form agreed to by COESfx.


5.20 Environmental Matters.


(a) Neither SFG, nor the Merger Subsidiary is liable or, to the best knowledge
of SFG, potentially liable for any response cost or natural resource damages
under Section 107(a) of CERCLA, or under any other so-called "superfund" or
"super lien" law or similar Legal Requirement, at or with respect to any site.



28

--------------------------------------------------------------------------------



(b) Neither SFG, nor the Merger Subsidiary, has ever received any notice or
other communication (in writing or otherwise) from any Governmental Body, or
other Person, regarding any actual, alleged, possible, or potential Liability
arising from or relating to the presence, generation, manufacture, production,
transportation, importation, use, treatment, refinement, processing, handling,
storage, discharge, release, emission, or disposal of any Hazardous Material. No
Person has ever commenced, to the best knowledge of SFG, or threatened to
commence, any contribution action or other Proceeding against SFG or the Merger
Subsidiary in connection with any such actual, alleged, possible, or potential
Liability; and to the best knowledge of SFG, no event has occurred, and no
condition or circumstance exists, that may directly or indirectly give rise to,
or result in, SFG or the Merger Subsidiary becoming subject to any such
Liability.


(c) Neither SFG, nor the Merger Subsidiary, has generated, manufactured,
produced, transported, imported, used, treated, refined, processed, handled,
stored, discharged, released, or disposed of any Hazardous Material (whether
lawfully or unlawfully). Neither SFG, nor the Merger Subsidiary, has permitted
(knowingly or otherwise) any Hazardous Material to be generated, manufactured,
produced, used, treated, refined, processed, handled, stored, discharged,
released, or disposed of (whether lawfully or unlawfully) (i) on or beneath the
surface of any real property that is, or that has at any time been, owned by,
leased to, controlled by, or used by SFG or the Merger Subsidiary; (ii) in or
into any surface water, groundwater, soil, or air associated with, or adjacent
to, any such real property; or (iii) in or into any well, pit, pond, lagoon,
impoundment, ditch, landfill, building, structure, facility, improvement,
installation, equipment, pipe, pipeline, vehicle, or storage container that is,
or was, located on or beneath the surface of any such real property, or that is,
or has, at any time been owned by, leased to, controlled by, or used by SFG or
the Merger Subsidiary.


5.21 Insurance. Neither SFG, nor the Merger Subsidiary, has any insurance
policies in effect.


5.22 Related Party Transactions. Except as set forth in Part 5.22 of the
Disclosure Schedule, (a) no Related Party has any direct or indirect interest of
any nature in any of the assets of SFG or the Merger Subsidiary; (b) no Related
Party is, or has, at any time since December 31, 2002, been indebted to SFG or
the Merger Subsidiary; (c) since December 31, 2002, no Related Party has entered
into, or has had any direct or indirect financial interest in, any SFG Contract,
transaction, or business dealing of any nature involving SFG or the Merger
Subsidiary; (d) no Related Party is competing, or has at any time since December
31, 2002, competed, directly or indirectly, with SFG or the Merger Subsidiary;
(e) no Related Party has any claim or right against SFG; and (f) no event has
occurred, and no condition or circumstance exists, that might (with or without
notice or lapse of time) directly or indirectly give rise to, or serve as a
basis for, any claim or right in favor of any Related Party against SFG or the
Merger Subsidiary.
 
 
 
29

--------------------------------------------------------------------------------


 
5.23 Subsidiaries and Investments.


(a) Except for the Merger Subsidiary, SFG does not own any capital stock or have
any interest of any kind whatsoever in any corporation, partnership, or other
form of business organization.


(b) Part 5.23 of the Disclosure Schedule sets forth true and complete copies of
the charter of the Merger Subsidiary, as well as any limited liability company
agreement, operating agreement, or shareholder agreement relating to the Merger
Subsidiary, and any acquisition agreement relating to the Merger Subsidiary. All
corporate or other action that has been taken by the Merger Subsidiary has been
duly authorized and does not conflict with or violate any provision of its
charter, bylaws or other organizational documents.


(c) Except as set forth in Part 5.23 of the Disclosure Schedule, all outstanding
shares of capital stock or other ownership interests of the Merger Subsidiary
will be as of the closing, are validly issued, fully paid, nonassessable, and
free of preemptive rights and are owned (either directly or indirectly) by SFG
without any encumbrances.


(d) Except as set forth in Parts 5.13 or 5.23 of the Disclosure Schedule, there
are no outstanding securities convertible into, or exchangeable for, the capital
stock of, or other equity interests in, the Merger Subsidiary, and no
outstanding options, rights, subscriptions, calls commitments, warrants, or
rights of any character for SFG, the Merger Subsidiary or any other Person or
Entity to purchase, subscribe for, or to otherwise acquire any shares of such
stock or other securities of the Merger Subsidiary.


(e) Except as set forth in Parts 5.13 or 5.23 of the Disclosure Schedule, there
are no outstanding agreements affecting or relating to the voting, issuance,
purchase, redemption, repurchase, or transfer of any capital stock of, or other
equity interests in, the Merger Subsidiary.


(f) The Merger Subsidiary's stock register, or similar register of ownership,
has complete and accurate records indicating the following: (i) the name and
address of each person or entity owning shares of capital stock or other equity
interest of the Merger Subsidiary, and (ii) the certificate number of each
certificate evidencing shares of capital stock or other equity interest issued
by the Merger Subsidiary, the number of shares or other equity interests
evidenced by each such certificate, the date of issuance of such certificate,
and, if applicable, the date of cancellation. Copies of same have been made
available to COESfx.


5.24 Certain Payments, Etc. Neither SFG, nor the Merger Subsidiary, has, and no
officer, employee, agent or other Person associated with, or acting for or on
behalf of, SFG or the SFG Subsidiary has, at any time, directly or indirectly,
(a) used any corporate funds (i) to make any unlawful political contribution or
gift, or for any other unlawful purpose relating to any political activity, (ii)
to make any unlawful payment to any governmental official or employee, or (iii)
to establish or maintain any unlawful or unrecorded fund or account of any
nature; (b) made any false or fictitious entry, or failed to make any entry that
should have been made, in any of the books of account or other records of SFG or
the SFG Subsidiary; (c) made any payoff, influence payment, bribe, rebate,
kickback, or unlawful payment to any Person; (d) performed any favor or given
any gift that was not deductible for federal income tax purposes; (e) made any
payment (whether or not lawful) to any Person, or provided (whether lawfully or
unlawfully) any favor or anything of value (whether in the form of property or
services, or in any other form) to any Person, for the purpose of obtaining or
paying for (i) favorable treatment in securing business, or (ii) any other
special concession; or (f) agreed, committed, or offered (in writing or
otherwise) to take any of the actions described above in clauses "(a)" through
"(e)."



30

--------------------------------------------------------------------------------



5.25 Proceedings; Orders. To the knowledge of SFG, there is no pending
Proceeding, and no Person has threatened in writing to commence any Proceeding:
(i) that involves SFG or the Merger Subsidiary or that otherwise relates to, or
might affect the business of, SFG; or (ii) that challenges, or that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
the Merger. To the knowledge of SFG, no event has occurred, and no claim,
dispute, or other condition or circumstance exists, that might directly or
indirectly give rise to or serve as a basis for the commencement of any such
Proceeding. There is no Order to which SFG or the Merger Subsidiary, or any
asset owned or used by SFG or its subsidiary, is subject; and none of the
shareholders or any other Related Party is subject to any Order that relates to
SFG's business or to any of the assets of SFG or the Merger Subsidiary.


5.26 Authority; Binding Nature of Agreements. Subject to the approval of the SFG
Shareholders of the filing of the Amended COI and any other actions required
under applicable Delaware law, SFG’s certificate of Incorporation and/or
By-Laws,, SFG has the absolute and unrestricted right, power, and authority to
enter into and to perform its obligations under this Agreement; and SFG's
execution, delivery, and performance of this Agreement has been duly authorized
by all necessary action on the part of SFG and its board of directors and
officers. This Agreement constitutes the legal, valid, and binding obligation of
SFG, enforceable against SFG in accordance with the terms of the Agreement. As
soon as practicable after the execution of this Agreement SFG shall, in
compliance with the Exchange Act and applicable Delaware law, seek the approval
of SFG Shareholders of the filing of the Amended COI and any other actions
required to be approved by the SFG Shareholders in order to consummate the
Merger and the transactions contemplated hereby under applicable Delaware law,
SFG’s Certificate of Incorporation and/or By-Laws.
 
5.27 Non-Contravention; Consents.


(a) Neither the execution, nor delivery, of this Agreement, nor the consummation
or performance of the Merger, will directly or indirectly (with or without
notice or lapse of time):


(i) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Merger or to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which SFG or any of the assets of SFG are subject;



31

--------------------------------------------------------------------------------



(ii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify any Governmental Authorization that is
held by SFG;


(iii) contravene, conflict with, or result in a violation or breach of, or
result in a default under any provision of any of the SFG Contracts;


(iv) give any Person the right to (i) declare a default or exercise any remedy
under any SFG Contract, (ii) accelerate the maturity or performance of any
Contract, or (iii) cancel, terminate, or modify any SFG Contract; or


(v) result in the imposition or creation of any Encumbrance upon, or with
respect to, any of SFG's assets.


(b) SFG is not required to make any filing with, or give any notice to, or to
obtain any Consent from, any Person other than its board of directors in
connection with the execution and delivery of this Agreement, or the
consummation or performance of the Merger and SFG’s Shareholders in connection
with the filing of the Amended COI..


5.28 Brokers. Except as set forth in Part 5.28 of the Disclosure Schedule, SFG
has not agreed to pay, nor has it taken any action that might result in any
Person claiming to be entitled to receive, any brokerage commission, finder's
fee, or similar commission or fee in connection with the Merger.


5.29 Since January 31, 2004, SFG has maintained a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. SFG has established disclosure
controls and procedures (as defined in Exchange Act) for SFG and designed such
disclosure controls and procedures to ensure that material information relating
to SFG is made known to the certifying officer by others within those entities,
particularly during the period in which SFG's Form 10-KSB or 10-QSB, as the case
may be, is being prepared. SFG's certifying officer has evaluated the
effectiveness of SFG's controls and procedures as of end of the filing period
prior to the filing date of the Form 10-QSB for the quarter ended October 31,
2006 (the "Evaluation Date"). SFG presented in its most recently filed Form
10-KSB, or Form 10-QSB, the conclusions of the certifying officer about the
effectiveness of the disclosure controls and procedures based on his evaluation
as of the Evaluation Date. Since the Evaluation Date, there have been no
significant changes in SFG's internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company's knowledge,
in other factors that could significantly affect the Company's internal
controls.



32

--------------------------------------------------------------------------------



5.30 Listing and Maintenance Requirements. SFG is currently quoted on the Pink
Sheets Electronic Quotation Service. SFG has not, in the 12 months preceding the
date hereof, received any notice from the Pink Sheets, or the NASD, or any
trading market on which SFG's common stock is, or has been, listed or quoted
informing SFG that it is not in compliance with the quoting, listing, or
maintenance requirements of the Pink Sheets, or such other trading market. SFG
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such quoting, listing, and maintenance
requirements.


5.31 Application of Takeover Protections. SFG and its board of directors have
taken all necessary action, if any, to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under SFG's
certificate or articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is, or could become, applicable to
COESfx, or the COESfx Shareholders, as a result of the Merger or the exercise of
any rights by COESfx, or the COESfx Shareholders, pursuant to this Agreement.


5.32 No SEC or NASD or State Inquiries. Neither SFG, nor, to the knowledge of
any of SFG’s past or present officers or directors, is, or ever has been, the
subject of any formal or informal inquiry or investigation by the SEC, NASD or
any state securities agency.


5.33 Full Disclosure. To the knowledge of SFG, the representations and
warranties contained in this Article V do not contain any untrue statement of a
material fact, or omit to state any material fact necessary to make the
statements and information contained in this Article V not misleading, except to
the extent that such omission would not be reasonably expected to result in a
Material Adverse Effect.




ARTICLE VI
CLOSING CONDITIONS


6.1 Conditions to the Obligations of COESfx. The obligations of COESfx to effect
the Merger contemplated by this Agreement shall be subject to the fulfillment,
or written waiver, by COESfx, at or prior to the Closing, of each of the
following conditions:


(a) At the Closing, SFG shall have delivered or caused to be delivered to COESfx
the following:



33

--------------------------------------------------------------------------------



(i) resolutions duly adopted by the Board of Directors of SFG authorizing and
approving the Merger and the other actions of SFG required pursuant to this
Agreement, and the execution, delivery, and performance of this Agreement and
resolutions duly adopted by the Shareholders of SFG approving the filing of the
Amended COI and any other actions required under applicable Delaware law, SFG’s
certificate of Incorporation and/or By-Laws,;


(ii) a certificate of good standing for SFG and the Merger Subsidiary from their
respective jurisdictions of incorporation, dated not earlier than five days
prior to the Closing Date;


(iii) written resignations of all officers and directors of SFG and the Merger
Subsidiary in office immediately prior to the Closing and the appointment of
those persons listed in Sections 6.1(i) and 6.2(q) as the officers and directors
of SFG and each SFG Subsidiary;


(iv) all corporate records, agreements, seals, and any other information
reasonably requested by COESfx's representatives with respect to SFG; and


(v) such other documents as COESfx and/or the COESfx Shareholders may reasonably
request in connection with the transactions contemplated hereby;


(b) At the Closing, SFG shall have no less than $1,800,000 in net cash proceeds,
free and clear of any Encumbrance, after giving effect to the Financing
described in Section 6.2 below. SFG shall provide COESfx with a bank statement
reasonably satisfactory to COESfx showing such proceeds in a bank account in
SFG’s name. In addition, SFG shall provide COESfx with new signature cards
provided by the bank where such funds are deposited naming one or more parties
designated by the New Board to be the new signatories with full power of
disposition of such account from and after the Closing;


(c) SFG shall have performed and complied, in all material respects, with the
covenants and agreements contained in this Agreement required to be performed by
it at or prior to the Closing, and COESfx shall have received a certificate to
that effect from an officer of SFG, dated the Closing Date;


(d) The representations and warranties of SFG set forth in this Agreement shall
be true and correct in all material respects when made and as of the Closing
Date with the same effect as though made at and as of the Closing Date, and
COESfx shall have received a certificate to that effect from an officer of SFG,
dated the Closing Date;
(e) No Material Adverse Effect relating to the business or financial condition
of SFG and/or the Merger Subsidiary shall have occurred after the date of this
Agreement or prior to the Closing;



34

--------------------------------------------------------------------------------



(f) COESfx shall have received from SFG such further executed instruments and
documents as are reasonably required to carry out the transactions contemplated
by, and to evidence the fulfillment of, the conditions contained in this
Agreement, and the performance by SFG of all conditions for the consummation of
such transactions;


(g) No party hereto shall be subject to any Order of a Governmental Body that
prevents or delays any of the transactions contemplated by this Agreement, and
no Proceeding shall be threatened in writing or pending before any Governmental
Body;


(h) SFG shall have filed with the appropriate Governmental Body each Tax Return
required to be filed by it prior to the Closing, including, without limitation,
those specified in Part 5.17 of SFG's Disclosure Schedule;


(i) Immediately upon the Closing, the Board of Directors of SFG shall consist of
three (3) members who shall be Bruce Stephens, Ralph Balzano or his designee and
Michael Frey or his designee (the “New Board”). The bylaws of SFG shall specify
that at the Closing directors of SFG shall hold their Seats for three-year
terms. The New Board members shall have the right to appoint their respective
successors during such three-year term. The New Board shall appoint Bruce
Stephens as Chairman of the Board of Directors, Chief Executive Officer and
President of SFG and Michael Frey as Chairman of the Advisory Committee.


(j) Officers and “key” employees of SFG will resign effective with the closing
of the Merger transaction and new officers shall be appointed by the New Board
of Directors at the Closing. As part of such resignations, SFG shall be released
from all obligations, both past and prospective, to such officers and “key”
employees. Such release shall apply to all obligations, whether incurred in
conjunction with such officer’s or “key” employees’ employment or otherwise. The
resignations shall also contain provisions that reasonably protect SFG from
competition from the resigning officers and “key” employees on terms and
conditions acceptable to the New Board.


(k) All Legal Requirements shall have been met with respect to the authorization
and filing the Amended COI as well as the approval of this Agreement, the Merger
and all transactions contemplated hereby;


(l) SFG shall be current with all its securities filings under the Securities
Act of 1933, as amended and the Exchange Act of 1934;


(m) SFG shall be reinstated as a corporation in good standing under Delaware law
through the payment of all outstanding franchise taxes;


(n) COES has received a list detailing the names and amounts owned by each
shareholder, warrant holder, option holder and all other equity rights holders
of SFG in form and substance acceptable to COES;
 

35

--------------------------------------------------------------------------------



(o) COES has completed a due diligence review of the SFG and its operations,
future operations, assets, liabilities, contingent liabilities, lawsuits,
claims, potential claims, capitalization, legal status, regulatory status,
obligations and other relevant matters and has determined, in COES sole
discretion, that it is in the best interest of the COES shareholders to
consummate the transaction. SFG shall promptly provide such information as may
be reasonably requested by COES to facilitate such due diligence review;


(p) Holders of any SFG Shares owned by and/or to be issued in connection with
the transactions contemplated by this Agreement or otherwise, shall deliver
lock-up letters at or prior to the Closing prohibiting the public sale of their
SFG Shares on terms and conditions acceptable to the New Board, provided,
however that any such SFG Shares, excluding those issued pursuant to Section
6.2(m), held by Concord which are subject to lock-up letters shall be released
therefrom if at the date which is 180 days after the Closing Date continuation
of the lock-up letters has not been requested by a third party unaffiliated with
the Company and the New Board determines that the absence of the lock-up letters
would not have a Material Adverse Effect on SFG or COESfx.. A lock-up letter, if
any, shall be subject to limitations on the public sale of SFG stock that are no
more restrictive as those contained in any lock-up letters to be signed by any
party owning 8% as described in Article 6.2 (l) of this Agreement. The terms of
this section shall not apply to any sales undertaken pursuant to a registration
statement filed with the United States Securities and Exchange Commission by
SFG; and


(q) COESfx has received the approval of its shareholders for the transactions
contemplated by this Agreement.


6.2 Conditions to the Obligations of SFG. The obligations of SFG to effect the
transactions contemplated by this Agreement shall be subject to the fulfillment,
as reasonably determined by SFG, or, at the sole election of SFG, the waiver, at
or prior to the Closing, of the following conditions :


(a) At the Closing, COESfx shall have delivered or caused to be delivered to SFG
the following:
 
(i) resolutions duly adopted by the COESfx Board of Directors and the holders of
a majority of the issued and outstanding shares of COESfx Common Stock
authorizing and approving the Merger and the execution, delivery, and
performance of this Agreement;


(ii) a certificate of good standing for COESfx, from its respective jurisdiction
of incorporation, dated not earlier than five days prior to the Closing Date;


(b) COESfx shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement required to be performed by
COESfx at, or prior to, the Closing, and SFG shall have received a certificate
to that effect from an officer of the Company, dated the Closing Date;



36

--------------------------------------------------------------------------------



(c) Any dissenting COESfx Shareholders shall not represent more than 5% of the
issued and outstanding shares of COESfx Common Stock prior to the Closing;


(d) COESfx shall have delivered all COESfx financial statements and pro forma
financial statements required to be filed with the SEC as part of the
post-Merger Form 8-K;


(e) The representations and warranties of COESfx set forth in this Agreement
shall be true and correct in all material respects when made, and as of the
Closing Date, with the same effect as though made at, and as of, the Closing
Date, and SFG shall have received a certificate to that effect from an officer
of COESfx, dated the Closing Date;


(f) No Material Adverse Effect relating to COESfx's business or financial
condition shall have occurred after the date of this Agreement or prior to the
Closing;


(g) SFG shall have received from COESfx such further instruments and documents
as are reasonably required to carry out the transactions contemplated by, and to
evidence the fulfillment of, the agreements contained in this Agreement, and the
performance of all conditions for the consummation of such transactions;


(h) No party hereto shall be subject to any Order of a Governmental Body that
would prevent or delay any of the transactions contemplated by this Agreement,
and no Proceeding shall be threatened in writing or pending before any
Governmental Body;


(i) The delivery of written agreements by key employees and officers of COES as
identified by SFG, agreeing that that their respective employment agreements
will be irrevocably terminated and rendered null and void upon the Closing of
the Merger transaction;


(j) Officers and “key” employees of COESfx will resign effective with the
closing of the Merger transaction and new officers shall be appointed by the New
Board at the Closing. As part of such resignations, COESfx shall be released
from all obligations, claims, causes of action, suits and demands of every
nature, both past and prospective, to such officers and “key” employees,
including, but not limited to, Michael Frey, Ronald Balzano, Michael Weiner,
Anthony Collura and Gregory Mazzeo (the “Releasing Parties”) and the Releasing
Parties and their affiliates shall be released from all obligations, causes of
action, suits and demands of every nature, both past and prospective, to COESfx
and its subsidiaries through the execution and delivery by COESfx and its
subsidiaries of a standard general release. The release in favor of COESfx shall
apply to all obligations, claims, causes of action, suits and demands of every
nature whether incurred in conjunction with the Releasing Parties’ employment or
otherwise, provided, however, that such releases shall not include the
obligation of COESfx to repay monies lent to COESfx by the Releasing Parties
provided such loans are set forth on the balance sheet of COESfx as of December
31, 2006 or schedule 6.2 (j). The resignations shall also contain provisions
that reasonably protect SFG from competition from the Releasing Parties on terms
and conditions acceptable to the New Board. The Releasing Parties shall also be
required to deliver general releases to each other releasing one another from
all obligations, claims, causes of action, suits and demands of every nature,
both past and prospective, through the execution and delivery of standard
general releases. The form of releases and agreements with respect to the
requirements of this section shall be in a form reasonably acceptable to SFG;



37

--------------------------------------------------------------------------------



(k) Certain key employees of COESfx identified in by SFG shall enter into
employment agreements with SFG or COESfx on terms mutually acceptable to COESfx,
such employees and SFG;


(l) The New Board shall institute a set of financial controls financial
reporting practices sufficient to satisfy all requirements applicable to SFG or
any of its subsidiaries whether by law or regulation. At a minimum, such
financial controls shall include a requirement for dual signatures on all checks
over $2,500.00. At the Closing any person or group owing more than 5% of the SFG
Shares outstanding after the Closing will be required to deliver a written
voting agreement irrevocably binding such person to vote in favor of the
continued election of the members of the New Board for a period of three (3)
years and against any shareholder proposal which has not been recommended by the
New Board during such three year period. The voting agreement shall terminate
three years after the Closing.


(m) The New Board will agree in writing that in the event that on or before the
Closing Date, Concord and/or parties affiliated with them (“Concord Affiliates”)
provide or arrange for the purchase of $2,000,000 of preferred shares
(“Preferred Stock”) of SFG (on terms and conditions set forth in the form of
Certificate of Designation attached hereto as Exhibit D)( the “Financing”),
Concord or parties designated by it, immediately after the filing of the Amended
COI, will be issued post reverse split shares of SFG Common Stock in a number
which when combined with the number of SFG Common Stock receivable upon
conversion of the Preferred Stock equals a total of 14,666,322and paid a maximum
of $200,000 in cash. If any funding is provided after the Termination Date ( as
defined below) , the parties will mutually agree on the compensation to be paid
to the Concord Affiliates. For purposes of this section, the “Termination Date”
shall be defined as the date which is the earlier of (i) that date which is 60
days after the Closing or (ii) the closing date of any material non-recurring
transaction (such as a business combination transaction, merger, acquisition
and/or reorganization other than the Financing, but specifically excluding any
internal efforts resulting in sales growth) that materially increases the
assets, income and/or equity value of SFG and/or COESfx.



38

--------------------------------------------------------------------------------



(n) As soon as reasonably possible after the Closing, the New Board shall
authorize the issuance of two classes of SFG common stock purchase warrants. The
first class of warrant shall provide for the issuance of an aggregate of
1,750,000 SFG Shares after giving effect to the Reverse Split at an exercise
price of $.40 per share (the “Class A Warrant”) and the second class of warrant
shall provide for the issuance of an aggregate of 1,750,000 SFG Shares after
giving effect to the Reverse Split at an exercise price of $1.00 per share (the
“Class B Warrant”). The Class A and Class B Warrant shall be exercisable for a
five (5) year period commencing on the Closing. Concord shall be issued Class A
Warrants and Class B Warrants entitling them to purchase 1,000,000 common shares
under each such Warrant after giving effect to the Reverse Split and the SFG
shareholders, as existing immediately prior to the Effective Time shall be
issued Class A Warrants and Class B Warrants entitling them to purchase 750,000
common shares under each such Warrant after giving effect to the Reverse Split.


(o) The Releasing Parties and their affiliates, in their capacity as
shareholders of COESfx, and not as officers or directors of COESfx, shall have
executed, simultaneously with the execution of this Agreement, support
agreements in the form annexed hereto as Exhibit 6.2(o), irrevocably binding the
Releasing Parties to vote for the approval of the Merger and against any
proposals in opposition to the Merger and/or actions which may negatively effect
the consummation of the Merger. In addition, the support agreements shall
provide that the Releasing Parties irrevocably appoint Bruce Stephens as their
proxy with respect to all shares of COESfx owned by such parties in connection
with any vote related to the Merger. Notwithstanding the foregoing, Bruce
Stephens may not vote such proxies unless SFG has met all of the conditions
contained in this Merger Agreement and/or COESfx has waived compliance with any
such conditions, and any vote of the proxies shall be consistent with completion
of the Merger transaction as contemplated herein.


(p) COESfx and the Releasing Parties shall have delivered to SFG simultaneously
with the execution of this Agreement, a certified list of shareholders and
warrant holders of COESfx dated as of the date of this Agreement. The
certification shall state that the shares and warrants issued on such list have
been validly authorized and duly issued by COESfx, that the parties set forth on
such certified list have paid the consideration required for the issuance and
delivery of such shares and warrants, that the parties set forth on such list,
according to the records of COESfx, are the true and lawful owners of such
shares and warrants and that COESfx possesses no claims against such shares
and/or warrants and/or any rights to rescind and/or cancel the issuance of such
shares and/or warrants.


(q) Immediately upon the Closing, the New Board shall consist of three (3)
members who shall be Bruce Stephens, Ralph Balzano or his designee and Michael
Frey or his designee The bylaws of SFG shall specify that at the Closing
directors of SFG shall hold their Seats for three-year terms. The New Board
members shall have the right to appoint their respective successors during such
three-year term. The New Board shall appoint Brice Stephens as Chairman of the
Board of Directors, Chief Executive Officer and President and Michael Frey as
Chairman of the Advisory Committee.



39

--------------------------------------------------------------------------------



(r) COESfx will deliver proof, in a form acceptable to SFG, that COESfx does not
have, nor ever had, any ownership or any other form of interest whatsoever in
the Meta Trader platform currently operated by 57 Danvers LLC and Gregory Mazzeo
under the trade name Spot Trader (“Spot Trader Platform”). In addition COESfx
shall deliver proof, in a form acceptable to SFG, that COESfx owes no monetary
obligations whatsoever to Gregory Mazzeo, 57 Danvers Lane LLC and/or any monies
whatsoever in connection with the Spot Trader Platform.


(s) COESfx has received the approval of a majority of its shareholders approving
the transactions contemplated by this Merger Agreement.




ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES


The representations and warranties made by SFG and COESfx (including the
representations and warranties set forth in Sections 4 and 5 and the
representations and warranties set forth in any certificate delivered at Closing
by an officer of COESfx or SFG) shall survive the Closing. For purposes of this
Agreement, each statement or other item of information set forth in a Party's
Disclosure Schedule shall be deemed to be a part of the representations and
warranties made by such Party in this Agreement.


ARTICLE VIII
TERMINATION


8.1 Events of Termination. This Agreement may, by notice given in the manner
hereinafter provided, be terminated and abandoned at any time prior to
completion of the Closing, as follows:


(a) by COESfx if (1) there has been a material Breach by SFG and, in the case of
a covenant or agreement Breach, such Breach shall not have been cured within ten
(10) days after receipt by SFG of notice specifying particularly such Breach,
(2) if COESfx identifies hereafter any fact, circumstance or event that could be
reasonably determined to have a Material Adverse Effect on SFG and such fact,
circumstance or event is not cured by SFG within ten (10) days after receipt by
SFG of notice specifying particularly such fact, event or circumstance, or (3)
if the Closing Conditions have not been satisfied by the close of business on
May 31, 2007;


(b) by SFG (1) if there has been a material Breach by COESfx and, in the case of
a covenant or agreement Breach, such Breach shall not have been cured within ten
(10) days after receipt by COESfx of notice specifying particularly such Breach,
or (2) if SFG identifies hereafter any fact, circumstance or event that could be
reasonably determined to have a Material Adverse Effect on COESfx following the
Merger, and such fact, circumstance or event is not cured by COESfx within ten
(10) days after receipt by COESfx of notice specifying particularly such fact,
event or circumstance, or (3) if the Closing Conditions have not been satisfied
by the close of business on May 31, 2007; or



40

--------------------------------------------------------------------------------



(c) at any time by mutual written agreement of COESfx and SFG.


This Agreement may not be terminated after completion of the Closing, except by
mutual agreement of COESfx and SFG.


ARTICLE IX
MISCELLANEOUS


9.1 Severability. If any provision of this Agreement is declared by any court or
other Governmental Body to be null, void, or unenforceable, this Agreement shall
be construed so that the provision at issue shall survive to the extent it is
not so declared null, void, or unenforceable and all of the other provisions of
this Agreement shall remain in full force and effect.


9.2 Entire Agreement. This Agreement, together with each party’s Disclosure
Schedules, all exhibits and schedules hereto attached, constitutes the entire
agreement among the Parties pertaining to the subject matter hereof and
completely supersedes all prior or contemporaneous agreements, understandings,
arrangements, commitments, negotiations, and discussions of the Parties, whether
oral or written, all of which shall have no substantive significance or
evidentiary effect. Each Party acknowledges, represents, and warrants that it
has not relied on any representation, agreement, understanding, arrangement, or
commitment that has not been expressly set forth in this Agreement. Each Party
acknowledges, represents and warrants that this Agreement is fully integrated
and parole evidence is not needed to reflect the intentions of the Parties. The
Parties specifically intend that the literal words of this Agreement shall,
alone, conclusively determine all questions concerning the Parties' intent.


9.3 Corporate Affairs. Each Party will make every reasonable effort to keep
confidential any information obtained by them concerning the other Party,
including its internal organization, finances, procedures, and customers.
Neither Party will make any public announcement, or release any publicity
regarding the other Party, other than routine oral communications with analysts,
shareholders, and prospective investors without the prior written consent (which
shall not be unreasonably withheld or delayed) of the Party being named, unless,
in the good faith opinion of counsel to the party contemplating such disclosure,
such disclosure is required by law and time does not permit the party to obtain
such consent, or such disclosure may otherwise be necessary in connection with
the filing of any reports under the Exchange Act or Tax Returns, or claims for
refunds, or in conducting a Tax audit or other proceedings. This Section 9.3
shall survive the termination of this Agreement. Notwithstanding anything herein
to the contrary, any Party (and any employee, representative, or other agent of
such Party) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. For this purpose, tax treatment and tax structure shall not include
the identity of any existing or future Party (or any affiliate of such Party) to
this Agreement.



41

--------------------------------------------------------------------------------



9.4 Notices. Unless otherwise expressly provided herein, all notices, requests,
demands, instructions, documents, and other communications to be given hereunder
by either Party to the other shall be in writing, shall be sent to the address
set forth below (provided that any Party may at any time change the
individual(s) to whom Notice is to be sent and/or its address for notice or
other such information by giving written notice thereof in accordance with this
Section), and shall be deemed to be duly given upon the earliest of (a) hand
delivery, or (b) the first business day after sending by reputable overnight
delivery service for next-day delivery.


If to COESfx:


Michael Frey
Ronald Balzano
255 Executive Drive, Suite 408
Plainview, NY 11803






If to SFG:


John A. Dugan
85 Amherst Street
Garden City, NY 11530


with a copy to:


William J. Reilly, Esq.
401 Broadway, Suite 912
New York, NY 10013




9.5 Amendments; Waivers. This Agreement may not be amended or modified unless
such amendment or modification is in writing and signed by all of the Parties to
this Agreement. The terms, covenants, representations, warranties, or conditions
of this Agreement may only be waived in writing. Any waiver of any condition, or
of the Breach of any provision, term, covenant, representation, or warranty
contained in this Agreement, in any one or more instances, shall not be deemed
to be or construed as a further or continuing waiver of any condition, or of the
breach of any other provision, term, covenant, representation, or warranty of
this Agreement.



42

--------------------------------------------------------------------------------



9.6 Successors and Assigns. The rights and obligations under this Agreement may
not be assigned or delegated unless in writing executed by the Parties hereto,
and any attempted assignment or delegation without such prior written consent
shall be void and of no force or effect. This Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the Parties to this Agreement.


9.7 Governing Law; Submission to Jurisdiction. This Agreement and all
transactions contemplated hereby shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, and shall be
treated in all respects as a State of New York contract, without regard to any
state's laws related to choice or conflict of laws. The Parties irrevocably
agree and consent to the jurisdiction of the courts of the States of New York
and the federal courts of the United States sitting in such state for the
adjudication of any matters arising under, or in connection with, this
Agreement.


9.8 Waiver of Jury Trial. The parties hereby irrevocability waive any and all
right to trial by jury in any legal action, proceeding, claim, or counterclaim,
whether at law or in equity, arising out of, or relating to, this agreement or
the transactions contemplated hereby.


9.9 Subsequent Documentation. At any time, and from time to time after the
Closing Date, each of the Parties to this Agreement shall use its best efforts
to take such action as may be necessary, or as may be reasonably requested by
another Party to this Agreement, to carry out and consummate the transactions
contemplated by this Agreement.


9.10 Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
Party delivering an executed counterpart of this Agreement by facsimile also
shall deliver an original executed counterpart of this Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.


9.11 Interpretation. In this Agreement, unless a clear contrary intention
appears:


(a) the singular number includes the plural number and vice versa;


(b) reference to any Person includes such Person's successors and assigns, but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;



43

--------------------------------------------------------------------------------



(c) reference to gender does not exclude the other gender;


(d) reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or modified and in effect from time to time
in accordance with the terms thereof;


(e) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced, or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement, or
reenactment of such section or other provision;


(f) "hereunder," "hereof," "hereto," and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section, or other provision hereof;


(g) "including" (and with correlative meaning "include") means including without
limiting the generality of any description preceding such term;


(h) "or" is used in the inclusive sense of "and/or";


(i) with respect to the determination of any period of time, "from" means "from
and including" and "to" means "to but excluding"; and


(j) references to documents, instruments, or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules, or amendments thereto.




IN WITNESS WHEREOF, SFG and COESfx have executed, or caused to be executed by
their duly authorized representatives, this Agreement as of the date first above
written.
 


SFG FINANCIAL CORPORATION
COESFX HOLDINGS, INC.
A Delaware corporation
A New York corporation
   
By: /s/ John A. Dugan                       
By: /s/ Michael Frey                      
   
Title: Chairman                                  
Title: Chief Executive Officer         

 
 
 
44

--------------------------------------------------------------------------------




COESFX ACQUISITION CORP.
A to be Formed New York corporation
 
By:  /s/ Michael Frey                         
 
Title:  Chief Executive Officer            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

45

--------------------------------------------------------------------------------




Exhibit A
Certain Definitions


For purposes of the Agreement (including this Exhibit A):


Affiliate.” Affiliate” means with respect to a Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person. As used in this definition, “control” (including its
correlative meanings “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of ten percent (10%) or more
of outstanding voting securities or partnership or other ownership interests, by
Contract or otherwise).


Agreement.” Agreement” means the Agreement and Plan of Merger to which this
Exhibit A is attached (including the Disclosure Schedules), as it may be amended
from time to time.


Breach. There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation, or other provision if there is or has been (a) any
inaccuracy (subject to applicable knowledge and materiality qualifiers, if any)
in, or breach of, or any failure to comply with, or perform, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other circumstance that is inconsistent with such
representation, warranty, covenant, obligation, or other provision; and the term
“Breach” shall be deemed to refer to any such inaccuracy, breach, failure,
claim, or circumstance.


CERCLA.“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.


Claim.” Claim” shall have the meaning specified in Section 7.4.


Closing.” Closing” shall have the meaning specified in Section 2.1.


Closing Date.” Closing Date” shall have the meaning specified in Section 2.1.


Code.” Code” means the Internal Revenue Code of 1986, as amended.


Consent.” Consent” means any approval, consent, ratification, permission,
waiver, or authorization (including any Governmental Authorization).


Contract.” Contract” means any written, oral, implied, or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, benefit plan, commitment,
covenant, assurance or undertaking of any nature, and shall include, without
limitation, arrangements relating to employment.

46

--------------------------------------------------------------------------------



Damages.” Damages” shall include any loss, damage, injury, Liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including any
legal fee, expert fee, accounting fee or advisory fee), charge, cost (including
any cost of investigation), or expense of any nature. 


Disclosure Schedule.” Disclosure Schedule” means the schedule (dated as of the
date of the Agreement) delivered by each Party, copies of which are attached to
the Agreement and incorporated in the Agreement by reference.


Effective Time.” Effective Time” shall have the meaning specified in Section
1.2.


Employee Benefit Plan.” Employee Benefit Plan” shall have the meaning specified
in Section 3(3) of ERISA.


Encumbrance.” Encumbrance” means any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
transfer of any asset, any restriction on the receipt of any income derived from
any asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).


Entity.” Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.


Environmental Law. “Environmental Law” means any applicable binding and
enforceable federal, state, or local statute, law, rule, regulation, ordinance,
or code relating to the environment, employee health and safety, or Hazardous
Materials, including CERCLA, Resource Conservation and Recovery Act; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq; the Clean Air Act, 42 USC § 7401 et seq.;
the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; and the Occupational Safety and
Health Act, 29 U.S.C. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials).


ERISA.“ERISA” means the Employee Retirement Income Security Act of 1974.


Governmental Authorization.” Governmental Authorization” means any: (a) permit,
license, certificate, franchise, concession, approval, consent, ratification,
permission, clearance, confirmation, endorsement, waiver, certification,
designation, rating, registration, qualification, or authorization issued,
granted, given, or otherwise made available by, or under the authority of, any
Governmental Body, or pursuant to any Legal Requirement; or (b) right under any
Contract with any Governmental Body.



47

--------------------------------------------------------------------------------



Governmental Body.” Governmental Body” means any: (a) nation, principality,
state, commonwealth, province, territory, county, municipality, district, or
other jurisdiction of any nature; (b) federal, state, local, municipal, foreign,
or other government; (c) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body, or Entity and any court or
other tribunal); (d) multi-national organization or body; or (e) individual,
Entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military, or taxing authority or
power of any nature.


Hazardous Material.” Hazardous Material” means any substances that are defined
or listed in, or otherwise classified pursuant to Environmental Laws as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” “pollutants,” “toxic pollutants,” “hazardous air pollutants” or any
other similar designation.


Immaterial Contract.” Immaterial Contract” means any Contract that: (a) was
entered into in the Ordinary Course of Business; (b) may be terminated by the
applicable Party (without penalty) within 31 days after the delivery of a
termination notice by such Party to the other party involved defined as applying
to this agreement; and (c) does not contemplate or involve the payment of cash
or other consideration in an amount or having a value in excess of $50,000.


Legal Requirement.” Legal Requirement” means any federal, state, local,
municipal, foreign, or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion, or interpretation issued,
enacted, adopted, passed, approved, promulgated, made, implemented, or otherwise
put into effect by or under the authority of any Governmental Body.


Liability.” Liability” means any debt, obligation, duty, or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several, or secondary liability), regardless of whether such debt, obligation,
duty, or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty, or liability is immediately due and
payable.


Material Adverse Effect. “Material Adverse Effect” means a materially adverse
effect on the financial condition, assets, or results of operations of the
applicable Person’s business and financial condition.



48

--------------------------------------------------------------------------------



Material Consents. “Material Consents” means those Consents designated by either
Party as a condition to Closing required from third parties.


Merger.” Merger” means the merger of Merger Subsidiary into COESfx and the
conversion of COESfx Shares into SFG Shares pursuant to the terms and conditions
of this Agreement.


Merger Consideration.” Merger Consideration” means the SFG Shares issued in the
Merger.


Merger Subsidiary.” Merger Subsidiary” means COESfx Acquisition Corp., a New
York corporation.


Order.” Order” means any: (a) order, judgment, injunction, edict, decree,
ruling, pronouncement, determination, decision, opinion, verdict, sentence,
subpoena, writ or award issued, made, entered, rendered, or otherwise put into
effect by or under the authority of any court, administrative agency, or other
Governmental Body, or any arbitrator, or arbitration panel; or (b) Contract with
any Governmental Body entered into in connection with any Proceeding.


Ordinary Course of Business. An action taken by or on behalf of a Party shall
not be deemed to have been taken in the “Ordinary Course of Business” unless:


(a) such action is recurring in nature, is consistent with the past practices of
such Party, and is taken in the ordinary course of the normal day-to-day
operations of such Party;


(b) such action is taken in accordance with sound and prudent business
practices;


(c) such action is not required to be authorized by the shareholders of such
Party, the board of directors of such Party, or any committee of the board of
directors of such Party, and does not require any other separate or special
authorization of any nature; and


(d) such action is similar in nature and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal day-to-day operations of Comparable Entities.


Party or Parties.” Party” or “Parties shall have the meaning specified in the
first paragraph.


Person.” Person” means any individual, Entity, or Governmental Body.


Proceeding.” Proceeding” means any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative, or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination, or investigation commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Body, or any arbitrator or arbitration panel.



49

--------------------------------------------------------------------------------



Proprietary Asset. “Proprietary Asset” means any patent, patent application,
trademark (whether registered or unregistered and whether or not relating to a
published work), trademark application, trade name, fictitious business name,
service mark (whether registered or unregistered), service mark application,
copyright (whether registered or unregistered), copyright application, maskwork,
maskwork application, trade secret, know-how, customer list, franchise, system,
computer software, invention, design, blueprint, engineering drawing,
proprietary product, technology, proprietary right, or other intellectual
property right or intangible asset.


Related Party. Each of the following shall be deemed to be a “Related Party”:
(a) each individual who is, or who has at any time been, an officer of the
applicable Party; (b) each member of the family of each of the individuals
referred to in clause “(a)” above; and (c) any Entity (other than such Party) in
which any one of the individuals referred to in clauses “(a)” and “(b)” above
holds or held (or in which more than one of such individuals collectively hold
or held), beneficially or otherwise, a controlling interest or a material
voting, proprietary, or equity interest.


Representatives.” Representatives” means officers, directors, employees, agents,
attorneys, accountants, advisors, and representatives.


Subsidiaries.“Subsidiaries” means COESfx, Inc., Currency Order Execution
Systems, Inc., and COESfx Direct, Inc.


Surviving Corporation.” Surviving Corporation” means COESfx, which shall be the
survivor in the Merger with Merger Subsidiary.


Tax.” Tax” means any tax (including any income tax, franchise tax, capital gains
tax, estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax, or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency, or fee, and any related charge or amount (including
any fine, penalty, or interest), that is, has been, or may in the future be
(a) imposed, assessed, or collected by or under the authority of any
Governmental Body, or (b) payable pursuant to any tax-sharing agreement or
similar Contract.


Tax Return.” Tax Return” means any return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate, or other document or information that is, has been, or
may in the future be, filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax, or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.



50

--------------------------------------------------------------------------------



Third-Party Claim.” Third-Party Claim” shall have the meaning specified in
Article VII.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


51


--------------------------------------------------------------------------------

 